Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 1 of 124




                        EXHIBIT A
        Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 2 of 124




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

 Q2 SOFTWARE, INC.                              §
                                                §
         Plaintiff,                             §
                                                §      CIVIL ACTION NO. 1:18-cv-00878-RP
 v.                                             §
                                                §
 RADIUS BANK                                    §
                                                §
         Defendant.                             §
                                                §

       DECLARATION OF MANASI RODGERS IN SUPPORT OF MOTION FOR
                ATTORNEYS’ FEES, EXPENSES, AND COSTS

       1.       I am a member in good standing of the State Bar of Texas, and a partner at Reeves

& Brightwell LLP (“Reeves & Brightwell”), attorneys for Plaintiff Q2 Software, Inc. (“Q2”). I

have been practicing law for ten years.

       2.       I am one of the attorneys of record in this matter. I have personal knowledge of the

facts set forth herein, and if called to testify could and would competently testify thereto.

       3.       I am a member of the State Bar of Texas and have been practicing in Texas for

almost six years. I received my juris doctorate from New York University School of Law in 2009.

       4.       Reeves & Brightwell provided services for Q2 in this matter since January 2017.

Attached hereto as Exhibit A-1 are true and correct copies of billing records describing the specific

activities performed, the number of hours of attorney and paralegal time expended on each activity,

and the hourly rates charged for that time. These records were regularly created and maintained

by Reeves & Brightwell in the ordinary course of its business, created by a person with knowledge

of the events and transactions recorded therein, and created at or near the time of the events and




                                                 -1-
        Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 3 of 124




transactions. These records contain minimal redactions to protect attorney-client and/or work

product privilege.

       5.      By this motion, Q2 seeks a total of $275,000 in attorneys’ fees (the amount

stipulated to by the parties) and $38,301.17 in nontaxable expenses and taxable costs. It is my

opinion that these amounts were reasonable and necessary to the successful prosecution of this

case, particularly because the base lodestar calculation here based on compensable hours (1,060.6

hours) multiplied by the relevant hourly rates conservatively results in an amount of $286,871.

       6.      The parties’ agreement provides two bases for the recovery of attorneys’ fees and

expenses: (1) the indemnity provision contained in the Fraud Monitoring Sales Order provides

that Radius “shall indemnify and hold Q2 harmless from, any and all demands, claims, actions,

losses, damages, liabilities, costs, and expenses, including reasonable fees and expenses of

counsel, arising in connection with any of the following . . . (a) any occurrence of fraud in

connection with use of the Service . . . (d) any failure by Metavante to decline a fraudulent

transaction or to notify Q2 or [Radius] of a fraudulent transaction”; and (2) section 9.4 of the

Master Agreement provides, “if any claim, suit or other proceeding is instituted to compel

compliance with the provisions of this Agreement and/or to recover damages for the breach

thereof, the prevailing party shall be entitled, in addition to any other remedies, to reimbursement

of all reasonable expenses, including reasonable attorney’s fees.” True and correct copies of the

Master Agreement and Fraud Monitoring Sales Order are attached hereto as Exhibit A-2 and

Exhibit A-3, respectively.

       7.      In total, between January 2017 and January 24, 2020 (the date on which the Court

indicated it would be entering default against Radius), Reeves & Brightwell performed 1,237.7

hours of billable work in furtherance of Q2’s breach of contract claim. This is a conservative



                                                -2-
        Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 4 of 124




estimate of the hours expended, as there were significant hours spent working on tasks that are not

reflected on invoices sent to Q2.

       8.      Q2 claims only 1,060.6 hours as compensable hours for purposes of its lodestar

calculation because a number of downward adjustments already have been applied to the amount

sought from Radius as attorneys’ fees. As documented in our contemporaneous billing records,

my firm has voluntarily discharged $53,240 in fees through January 24, 2020, including for time

that may have been spent on duplicative tasks, but largely for time that was reasonably spent

working on matters necessary for the litigation but discharged as an accommodation to Q2. My

partner, Ryan Pierce, reviewed each billing record and exercised appropriate billing judgment to

make downward adjustments to the bills.

       9.      Although contractually entitled to receive them, Q2 also does not seek any fees for

the time after the date the Court indicated it would be entering default against Radius, nor does it

seek amounts associated with the drafting of the instant motion for fees and expenses, resulting in

further voluntary reductions of over $15,000 in fees.

       10.     As of the afternoon of February 21, as further discussed below, the parties have

stipulated to an attorneys’ fees award amount of $275,000 (to the extent Q2 is awarded fees),

resulting in a further reduction of almost $12,000.

       11.     Based on my review of Reeves & Brightwell’s billing records and my involvement

in this lawsuit, I confirm that the hours expended as reflected on the billing records were actually

expended on the topics and activities stated.

       12.     Q2 has not requested any reductions to the fees charged by Reeves & Brightwell.

Reeves & Brightwell’s fees were billed on a monthly basis and paid on a timely basis by Q2.




                                                -3-
        Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 5 of 124




       13.     Also relevant to the reasonableness of the hours billed is Radius’ discovery

misconduct, which significantly increased the amount of fees and expenses Q2 was forced to incur.

Radius’ obstruction and failures to communicate are well-documented in the record and permeated

every stage of this matter. Relatively early in the lawsuit, after Radius repeatedly failed to produce

any documents, Q2 was forced to prepare and send Radius a draft of a motion to compel, after

which Radius produced fewer than 300 pages of documents. It took several additional threats (and

preparations) of motions to compel before Radius produced a few hundred additional pages of

documents and represented that it had completed its production. Thereafter, for a five-week period

in the summer of 2019, Radius stopped communicating entirely with Q2, resulting in Q2 having

to file a motion for discovery conference with the Court. Although Radius then agreed to produce

additional documents and transactional data by September 2019, it again represented before the

scheduled Radius Bank depositions in October 2019 that it had produced all responsive documents.

However, during the October depositions, Radius finally confirmed that it had been improperly

withholding key transactional data, as well as other documents and emails. Q2 therefore had to

reopen the deposition of Radius’ corporate representative and incur additional time and expense

to do so. In total, Q2 was forced to prepare at least six different discovery-related motions between

June 2019 and January 2020, including several motions that were drafted but ultimately not filed

(in addition to the handful of motions that were filed). Most egregiously, Radius withheld

thousands of admittedly responsive, relevant documents in this matter until mere weeks before

trial, requiring Q2 to have to prepare for trial and simultaneously try to review those documents

and prepare yet another motion for sanctions. The foregoing are merely some examples of Radius’

misconduct in this matter that resulted in significantly increased fees and expenses to Q2.




                                                 -4-
        Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 6 of 124




       14.     Despite numerous attempts by Q2 over the course of the litigation (and even prior

to the inception of the litigation) to reach settlement of this matter, including as late as December

2019 before trial preparation began in earnest, Radius steadfastly refused to meaningfully engage

in settlement discussions. At the outset of the litigation, the parties attempted to schedule a

mediation to resolve their dispute, but Radius ultimately declined to engage in mediation. Q2

thereafter made two very reasonable settlement offers to Radius; however, Radius refused even to

provide a counteroffer. Attached hereto as Exhibit A-4 are true and correct copies of the two

written settlement offers made by Q2 during the litigation. In fact, it was not until after the Court

indicated it would be entering default judgment that Radius for the first time made an offer of its

own (which was significantly lower than even the damages to which Q2 was entitled, not

accounting for fees and expenses). As a result, Q2 was required to perform all work necessary to

prepare for trial up to the date on which the Court indicated entry of default against Radius.

       15.     Further, the work involved in the prosecution of this case was extensive, in large

part because of Radius’ discovery misconduct, but also due to the nature of Q2’s breach of contract

claim, which involved damages resulting from hundreds of individual transactions. Indeed, while

this case involves a relatively straightforward contract interpretation question regarding Radius’

obligations under the parties’ contract, it involved obtaining, compiling, and analyzing data from

multiple sources relating to the hundreds of transactions at issue. For example, Q2 was required

to engage in protracted, months-long negotiations with third-party Fidelity National Information

Services, Inc. (“FIS”), which both parties subpoenaed for data and communications relating to the

fraudulent transactions at issue. Although FIS ultimately produced the materials sought by Q2, it

required Q2 to reimburse it for $10,000 in fees and costs it incurred to compile the data (see further

discussion below). Accordingly, compiling sufficient evidence in support of liability and damages,



                                                 -5-
        Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 7 of 124




and presenting that evidence in a way that was digestible to a jury, was a complex task and required

extensive time and labor. Moreover, the parties took seven depositions and ultimately produced

over 30,000 pages of discovery between them, which also required significant time and expense.

       16.     Based on the foregoing, it is my opinion that my firm spent a reasonable number of

hours litigating this dispute, particularly in light of the extenuating circumstances this case

presented, and that the amounts sought by Q2 as fees are reasonable and necessary.

       17.     It also is my opinion that the hourly rates utilized in this matter were reasonable.

Radius does not object to the rates employed by Reeves & Brightwell. Although I became a partner

early in the litigation, we continued to employ my associate rate of $290/hour, which resulted in a

discount of over 10%. Because I billed over half of the compensable hours in this matter, this

represents a significant reduction in the amount Q2 seeks as attorneys’ fees. The other hourly rates

utilized in this case also are reasonable, as recognized by the Court in its grant of a prior request

for attorneys’ fees and as further discussed in the declaration submitted by my partner, Beverly

Reeves. Attached hereto as Exhibit A-5 is a true and correct copy of Reeves & Brightwell’s

engagement letter with Q2.

       18.     The expenses and costs sought by Q2 also are reasonable and necessary. Reeves &

Brightwell passed through all expenses to Q2 without any markup. Q2 has paid all of the expenses

and costs sought, with the exception of the costs/expenses associated with January 2020 that were

invoiced in the latest invoice and that I expect will be timely paid. As reflected in Q2’s Bill of

Costs and accounting of nontaxable expenses filed concurrently herewith, the general categories

of reasonable costs and expenses for which Q2 seeks reimbursement include the following:

               a. Fees of the clerk;

               b. Fees for service of summons and subpoena;



                                                 -6-
        Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 8 of 124




                c. Fees for printed or electronically recorded transcripts necessarily obtained for
                   use in the case;

                d. Fees for witnesses;

                e. Copying costs necessarily obtained for use in the case;

                f. Electronic discovery vendor hosting and document production fees;

                g. Reimbursement to third party FIS for expenses and fees associated with Q2’s
                   subpoenas;

                h. Travel and associated expenses relating to five out-of-town depositions;1

                i. Rental of a conference room for a third-party deposition in Massachusetts; and

                j. Non-refundable deposit to an exhibit company retained for assistance at trial.

        19.     Each of these expenses was reasonably incurred in furtherance of Q2’s successful

breach of contract claim. For instance, given the volume of documents involved in discovery, it

was necessary for Q2 to engage an electronic discovery vendor to host the documents and process

productions. In addition, both parties engaged videographers to videotape depositions in this

matter. For Q2 this was particularly important because all of the Radius witnesses it deposed are

outside of subpoena range, and it was therefore unclear whether they would be available to testify

at trial; accordingly, video of their depositions was crucial for presentation of their testimony at

trial. Further, although this case did not ultimately proceed to trial, Q2 performed significant trial

preparation up to the date on which the Court indicated it would be entering default against Radius.

As part of that preparation, Q2 provided The Exhibit Company with a non-refundable deposit of

$2,500 to assist with exhibits and demonstratives at trial. This was a reasonable amount for

assistance with these matters for a federal jury trial.



1
  The amount of the reasonable travel and associated expenses is evidenced by Reeves &
Brightwell’s billing records, which contain a detailed breakdown of each of the expenses for which
Q2 seeks reimbursement.
                                                  -7-
        Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 9 of 124




       20.     As referenced above, both Q2 and Radius subpoenaed third party FIS in this matter.

FIS processed the transactions at issue in this lawsuit and therefore had certain data and other

documents that were highly relevant to Q2’s breach of contract claim.            After protracted

negotiations and communications over a period of several months, FIS ultimately produced two

iterations of a spreadsheet that contained extensive data on hundreds of transactions pursuant to

Q2’s subpoena for documents and searched for and produced emails relating to the fraudulent

nature of those transactions. Based on the time and expense of gathering these materials, FIS

represented to Q2 that it had incurred over $30,000 in attorneys’ fees associated with responding

to the subpoena and asked that Q2 reimburse FIS for $15,000 of those fees. After several rounds

of negotiations, Q2 agreed to reimburse $10,000 in costs/fees FIS has incurred to respond to the

subpoenas. Attached hereto as Exhibit A-6 are true and correct copies of Q2’s letter agreement

with FIS, FIS’ invoice to Q2 reflecting the $10,000 reimbursement, and a payment voucher

showing Q2’s payment of the $10,000. This expense was reasonable and necessary to the

prosecution of Q2’s breach of contract claim in light of FIS’ request and the importance of the

information Q2 obtained from FIS and should be awarded to Q2 as part of its nontaxable expenses.

       21.     On February 14, 2020, I sent Radius’ counsel, David Prichard and Jon Talotta, the

amounts Q2 was seeking as fees and expenses/costs in this matter and asked to confer regarding

Q2’s request in accordance with the Western District of Texas Local Rules. On February 17 and

February 18, I sent Mr. Prichard all relevant invoices evidencing Q2’s attorneys’ fees request, as

well as evidence of certain expenses. The majority of these invoices/evidence had been previously

produced in discovery. I conferred with Mr. Prichard via telephone on February 18, 2020

regarding the amounts sought in Q2’s motion for reasonable attorneys’ fees, expenses, and costs.

At the time of our call, Mr. Prichard had only reviewed invoices for December 2019 and January



                                               -8-
       Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 10 of 124




2020 fees and expenses. He indicated to me during that call that Radius did not oppose Q2’s

hourly rates, and that he would confirm Radius’ position on the remainder of Q2’s request for fees

and expenses the following day after reviewing all of Q2’s invoices, the remainder of which I sent

to him following our call. On the late morning of February 21, the date of this motion’s filing, Mr.

Prichard confirmed that Radius did not object to Reeves & Brightwell’s rate and that Radius would

agree that $275,000 in attorneys’ fees would be acceptable as a stipulated amount. He also

indicated that Radius would stipulate that $15,000 and $25,000 would be reasonable for

conditional awards of future fees associated with an unsuccessful post-judgment motion and an

unsuccessful appeal, respectively. Radius did not agree to stipulate to an amount of expenses and

costs. Finally, Mr. Prichard noted that Radius did not believe Q2 was entitled to any fees, and

Radius would be challenging the award of fees and the damages amount in its Motion for

Reconsideration and potentially to the Fifth Circuit, if necessary. Attached hereto as Exhibit A-7

are true and correct copies of the parties’ communications.


I declare under penalty of perjury of the laws of the United States of America that the foregoing is

true and accurate and that I have executed this declaration on February 21, 2020.




                                                                                          _____
                                                      Manasi Rodgers




                                                -9-
Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 11 of 124




                     EXHIBIT A-1
Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 12 of 124
Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 13 of 124
Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 14 of 124
Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 15 of 124
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 16 of 124



                                    Reeves & Brightwell LLP
                                     221 West 6th Street, Suite 1000
                                        Austin, TX 78701-3410


                                (512) 334-4500 Fax:(512) 334-4492
                                     Federal Tax ID # XX-XXXXXXX

Q2 Software, Inc. dba Q2ebanking                                                           October 4, 2018
13785 Research Blvd                                                            File #:     Q2E100.00003
Suite 150                                                                      Inv #:               9921
Austin, TX 78750
Attention:   Barry Benton
RE:          Radius Bank


DATE            DESCRIPTION                                        HOURS       AMOUNT TIMEKEEPER

Sep-04-18    Review/analyze background materials, including             1.00      375.00        RMP
             recent communications, in preparation for drafting
             pleading.
Sep-07-18    Draft/revise original petition and review/analyze          1.90      712.50        RMP
             background documents/information in connection with
             drafting same.
Sep-08-18    Draft/revise pleading initiating lawsuit and               3.00    1,125.00        RMP
             review/analyze background information, including
             contract documents and emails, in preparation for
             drafting pleading.

Sep-10-18    Review/analyze communications regarding service of         0.20       75.00        RMP
             process.

Sep-11-18    Review/analyze information on potential agents for         0.50      187.50        RMP
             service of process and confer with team regarding
             service steps.
Sep-12-18    Research possible Radius Bank agents and addresses         1.20      480.00        SMO
             for service of petition, review/analyze applicable rules
             regarding same, communicate with Ryan Pierce
             regarding same, and work with Susan Serna to file
             petition.

Sep-13-18    Review/analyze communications regarding service of         0.10       37.50        RMP
             process.

Sep-18-18    Telephone call to court clerk to check on status of        0.10       16.50         JLG
             issuance of citation.


       CONFIDENTIAL                                                               Q2-Radius-008630
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 17 of 124




Invoice #:    9921                          Page 2                                             October 4, 2018


Sep-19-18     Review/analyze communications regarding service of         0.30         112.50           RMP
              process and steps related to service.

              Communications with Ryan Pierce and Barry Benton            0.40         66.00            JLG
              regarding issuance and service of citation and
              communications with process server regarding same.


Sep-21-18     Review/analyze communications regarding service of          0.10         37.50           RMP
              process on Radius.

              Receipt and review of return of service on Radius Bank 0.20              33.00            JLG
              and file same with the Court.
                                                                               ___________
              Totals                                                      9.00    $3,258.00

DISBURSEMENTS

Sep-11-18     Court Fees - E-File - 9/11/18 - Plaintiff's Original Petition and       324.10
              Request for Disclosures
Sep-17-18     Office of the Secretary of State of TX - Searches - 9/11/18               4.11

Sep-21-18     Subpoena Fees - Service of process to Radium Bank at One                175.00
              Harbor St, Suite 200, Boston MA on 9/19/18 - Professional
              Civil Process
                                                                                  ___________
              Totals                                                                  $503.21
                                                                                                ___________
                 Total Fee & Disbursements, this invoice                                           $3,761.21
                 Previous Balance                                                                    412.50
                                                                                                ___________
                 Total, including previous balance less payments                                   $4,173.71
                                                                                               ==========




     CONFIDENTIAL                                                                    Q2-Radius-008631
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 18 of 124


                                   Reeves & Brightwell LLP
                                    221 West 6th Street, Suite 1000
                                       Austin, TX 78701-3410


                            Ph:(512) 334-4500     Fax:(512) 334-4492
                                   Federal Tax ID # XX-XXXXXXX
Q2 Software, Inc. dba Q2ebanking                                                       December 5, 2018
13785 Research Blvd
Suite 150
Austin, TX 78750
                                                                             File #:     Q2E100.00003
Attention:   Barry Benton                                                    Inv #:            10061

RE:    Radius Bank


DATE            DESCRIPTION                                      HOURS       AMOUNT         LAWYER

Nov-09-18       Communications with opposing counsel re               0.20       75.00           RMP
                scheduling and review proposal/notes for
                scheduling.
Nov-11-18       Review/analyze communications from opposing           0.20       75.00           RMP
                counsel re scheduling proposal and Rule 26
                conference.
Nov-12-18       Draft/revise thoughts for Rule 26f conference.        0.10       37.50           RMP

                Review/analyze contracts and other background         3.10        0.00           MPR
                materials and draft disclosures.

Nov-13-18       Communications with opposing counsel regarding        0.30      112.50           RMP
                Rule 26f conference and communicate with Barry
                regarding


                Communicate (other outside counsel) -- call/Rule      4.40    1,276.00           MPR
                26f conference with opposing counsel; meeting
                with Ryan Pierce regarding same; prepare for
                same; draft scheduling and other documents to be
                filed with the Court.

Nov-14-18       Draft/revise proposed scheduling order, discovery     0.90      261.00           MPR
                plan, and other documents to be filed with the
                Court.
Nov-15-18       Draft/revise documents to be filed with the Court;    1.70      493.00           MPR
                communications regarding same;

      CONFIDENTIAL                                                            Q2-Radius-008632
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 19 of 124


Invoice #:    10061                      Page 2                                 December 5, 2018


                and perform research regarding content of
                discovery plan.

                Draft joint motion for entry of scheduling order and 0.50     82.50        JLG
                joint motion for entry of protective order.


Nov-16-18       Review/analyze draft protective order.              0.10      37.50       RMP

                Draft/revise documents to be filed and              0.50     145.00       MPR
                communications with opposing counsel regarding
                same.
Nov-19-18       Review/analyze communications regarding draft       0.10      37.50       RMP
                protective order and scheduling order.

Nov-20-18       Review/analyze drafts of scheduling order,          1.00       0.00       RMP
                protective order, and Rule 26 conference;
                participate in call with Barry to discuss
                         and review/analyze background
                documents relating to                     .


                Communicate (with client) -- call with Barry        1.60     464.00       MPR
                Benton regarding                     ; meeting
                with Ryan Pierce regarding same and regarding
                documents to be filed; review/analyze contract in
                connection with                          ; email
                with opposing counsel regarding Court filings.


Nov-21-18       Review/analyze protective order and proposed        0.50     187.50       RMP
                scheduling order, and communications with client
                re                                  .
                Review/analyze Radius' proposal regarding           0.30      87.00       MPR
                exchange of information and possible settlement.


Nov-26-18       Review communications from opposing counsel re      0.10      37.50       RMP
                possible mediation.

Nov-27-18       Review/analyze prior correspondence/documents       0.80     300.00       RMP
                in advance of client meeting and
                       .
                Communicate (other outside counsel) -- call with    0.50     145.00       MPR
                opposing counsel regarding discovery plan and
                protective order; finalize documents for filing.

     CONFIDENTIAL                                                           Q2-Radius-008633
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 20 of 124



Invoice #:    10061                      Page 3                                       December 5, 2018


Nov-28-18       Review order from court regarding pretrial            0.10         37.50          RMP
                conference.

                Review/analyze order on initial pretrial conference   0.10         29.00          MPR
                and communications regarding same.


Nov-29-18       Review/analyze documents in advance of client         1.60          0.00          RMP
                meeting and meet with Barry Benton to discuss
                next steps and                 .
                Review/analyze contracts with Radius and FIS and      4.50       1,305.00         MPR
                other background materials in connection with
                client meeting; draft questions and outstanding
                issues list in connection with same; meeting with
                Barry Benton and Ryan Pierce regarding
                            .

Nov-30-18       Review/analyze communications re minimum              1.00        375.00          RMP
                charges and other information relating to
                           , including ongoing communications
                with Mansi Rodgers.

                Review/analyze                         and other       3.30       957.00          MPR
                documents in connection with                         ;
                communications with courtroom deputy regarding
                initial pretrial conference; draft legal hold and
                communications regarding same; review and
                analyze contract addendum; call with Barry Benton
                regarding                              ; discussions
                with Ryan Pierce regarding same.

                                                                            ___________
                Totals                                                27.50    $6,557.00


DISBURSEMENTS

Nov-30-18       Copying - 11/1/18 - 11/30/18 - Sharp Copier Report                  4.65
                - 31 @ 0.15
                                                                              ___________
                Totals                                                              $4.65
                                                                                            ___________
                Total Fee & Disbursements                                                      $6,561.65

                Balance Due Within 30 Days of Receipt


     CONFIDENTIAL                                                                Q2-Radius-008634
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 21 of 124



                                     Reeves & Brightwell LLP
                                      221 West 6th Street, Suite 1000
                                         Austin, TX 78701-3410


                                (512) 334-4500 Fax:(512) 334-4492
                                     Federal Tax ID # XX-XXXXXXX

Q2 Software, Inc. dba Q2ebanking                                                            January 9, 2019
13785 Research Blvd                                                             File #:     Q2E100.00003
Suite 150                                                                       Inv #:              10119
Austin, TX 78750
Attention:   Barry Benton
RE:          Radius Bank


DATE            DESCRIPTION                                          HOURS      AMOUNT TIMEKEEPER

Dec-03-18    Review/analyze                      received from           1.60      464.00        MPR
             client; review contracts in connection with same; call
             with Barry Benton regarding same; emails with Ryan
             Pierce regarding same.

             Compile copies of recent court filings for Ryan Pierce      0.10       16.50         JLG
             for his reference during joint pre-trial conference call.


Dec-04-18    Appear for/attend -- participate in pretrial conference;    1.30      377.00        MPR
             prepare for same; draft disclosures.

Dec-05-18    Communications with opposing counsel regarding              0.20       75.00        RMP
             settlement offer and possible mediation.

             Review/analyze FIS contracts; call with Ryan Pierce         0.60      174.00        MPR
             regarding settlement discussions with opposing
             counsel.
Dec-06-18    Draft/revise disclosures; review contracts and other        2.40      696.00        MPR
             documents in connection with same; communications
             with client regarding same.
Dec-07-18    Draft/revise draft disclosures; meeting with Ryan           1.50      435.00        MPR
             Pierce regarding case strategy and potential settlement;
             review contract; email opposing counsel regarding
             protective order; draft email regarding obtaining FIS
             consent to share agreement with Radius Bank.


Dec-10-18    Draft/revise disclosures.                                   0.50      145.00        MPR


       CONFIDENTIAL                                                                Q2-Radius-008635
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 22 of 124




Invoice #:    10119                        Page 2                                       January 9, 2019


Dec-11-18     Review/analyze initial disclosures.                   0.10        37.50           RMP

              Draft/revise disclosures; emails with Barry Benton    1.90       551.00           MPR
              regarding same.

Dec-12-18     Review/analyze communications re protective order.    0.10        37.50           RMP


              Draft/revise -- finalize disclosures; review Radius   0.40       116.00           MPR
              Bank's disclosures.

Dec-17-18     Review/analyze communications re possible mediation   0.10        37.50           RMP
              scheduling.

              Communicate (other outside counsel) --                0.10        29.00           MPR
              communications regarding potential settlement and
              protective order.
                                                                          ___________
              Totals                                                10.90    $3,191.00
                                                                                         ___________
                 Total Fee & Disbursements, this invoice                                    $3,191.00
                 Previous Balance                                                            6,561.65
                                                                                         ___________
                 Total, including previous balance less payments                            $9,752.65
                                                                                        ==========




     CONFIDENTIAL                                                            Q2-Radius-008636
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 23 of 124


                                     Reeves & Brightwell LLP
                                      221 West 6th Street, Suite 1000
                                         Austin, TX 78701-3410


                                (512) 334-4500 Fax:(512) 334-4492
                                     Federal Tax ID # XX-XXXXXXX

Q2 Software, Inc. dba Q2ebanking                                                           February 6, 2019
13785 Research Blvd                                                            File #:      Q2E100.00003
Suite 150                                                                      Inv #:               10193
Austin, TX 78750
Attention:   Barry Benton
RE:          Radius Bank


DATE            DESCRIPTION                                          HOURS     AMOUNT TIMEKEEPER

Jan-02-19    Review communications re possible mediation.               0.10       37.50         RMP

Jan-03-19    Communicate (other outside counsel) --                     0.10       29.00         MPR
             communications with opposing counsel regarding
             potential mediation and protective order.
Jan-07-19    Draft/revise discovery requests and review/analyze         2.90      841.00         MPR
             contracts in connection with same.

Jan-08-19    Review communications re possible mediation and            0.10       37.50         RMP
             upcoming discovery tasks.

             Draft/revise discovery requests; review contracts/other 2.80         812.00         MPR
             documents; communications with client regarding case
             status.
Jan-09-19    Draft/revise discovery requests; review contracts and      2.20      638.00         MPR
             other documents for background; communications
             regarding referral to magistrate.
Jan-10-19    Draft/revise discovery requests; review/analyze            1.50      435.00         MPR
             contracts and other materials in connection with same.


Jan-11-19    Communications with opposing counsel re mediation          0.10       37.50         RMP
             and discussions re serving discovery.

             Other -- finalize/file notice regarding referral to        0.10       29.00         MPR
             magistrate.

             Prepare magistrate judge form for efiling and efile        0.10       16.50          JLG
             same.

       CONFIDENTIAL                                                               Q2-Radius-008637
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 24 of 124

Invoice #:    10193                      Page 2                                    February 6, 2019




Jan-16-19    Review communications from opposing counsel re         0.10       37.50          RMP
             possible mediation.

             Communicate (with client) -- communications with       1.10      319.00          MPR
             client and opposing counsel regarding potential
             mediation; finalize protective order for filing;
             communications with client regarding
                                               .

Jan-17-19    Communications regarding possible mediation.           0.10       37.50          RMP

             Communicate (with client) -- communications with       0.90      261.00          MPR
             client, Ryan Pierce, and opposing counsel regarding
             mediation scheduling.

             Review and revise joint motion for protective order and 0.20      33.00           JLG
             prepare same for efiling.

Jan-18-19    Review/analyze contracts and other documents in        0.50      145.00          MPR
             connection with mediation statement.

Jan-23-19    Review communications re possible mediation.           0.10       37.50          RMP

Jan-29-19    Review/analyze communications re mediation and         0.10       37.50          RMP
             mediation location.

             Communicate (other outside counsel) --                 0.30       87.00          MPR
             communications with opposing counsel regarding
             scheduling of mediation.
Jan-30-19    Communicate (other outside counsel) --                 0.20       58.00          MPR
             communications with opposing counsel regarding
             mediation scheduling.
                                                                         ___________
             Totals                                                13.60    $3,966.00
                                                                                        ___________
                Total Fee & Disbursements, this invoice                                    $3,966.00
                Previous Balance                                                            3,191.00
                Previous Payments                                                           3,191.00
                                                                                        ___________
                Total, including previous balance less payments                            $3,966.00
                                                                                       ==========


PAYMENT DETAILS

     CONFIDENTIAL                                                           Q2-Radius-008638
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 25 of 124




Invoice #:    10193                 Page 3                              February 6, 2019

Jan-31-19       Inv 10119                                                     3,191.00
                                                                           ___________
                Total Payments                                                   $3,191.00




     CONFIDENTIAL                                                  Q2-Radius-008639
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 26 of 124


                                   Reeves & Brightwell LLP
                                    221 West 6th Street, Suite 1000
                                       Austin, TX 78701-3410


                            Ph:(512) 334-4500     Fax:(512) 334-4492
                                   Federal Tax ID # XX-XXXXXXX
Q2 Software, Inc. dba Q2ebanking                                                         March 7, 2019
13785 Research Blvd
Suite 150
Austin, TX 78750
                                                                             File #:     Q2E100.00003
Attention:   Barry Benton                                                    Inv #:            10253

RE:    Radius Bank


DATE            DESCRIPTION                                     HOURS        AMOUNT        LAWYER

Feb-01-19       Review/analyze pleadings and contracts in             1.20      348.00          MPR
                connection with drafting of mediation statement;
                communications with opposing counsel regarding
                production of Q2/FIS agreement and scheduling of
                mediation.

                Review communications re possible mediation and       0.10       37.50          RMP
                production of FIS documents.

Feb-04-19       Communicate (with client) -- communications with 0.50           145.00          MPR
                Barry Benton and Ryan Pierce regarding
                                   and mediation.


                Review/analyze communications re possible             0.10       37.50          RMP
                mediation.

Feb-05-19       Communicate (other outside counsel) -- call with      1.00      290.00          MPR
                George Rau regarding production of Q2/FIS
                agreement and possibility of mediation/settlement;
                meetings with Ryan Pierce regarding same;
                communications with client regarding same.


                Review/analyze communications re potential            0.20       75.00          RMP
                written discovery and issues around mediation
                discussions.
Feb-06-19       Communicate (with client) -- call with Barry          1.30      377.00          MPR
                Benton regarding

      CONFIDENTIAL                                                            Q2-Radius-008640
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 27 of 124


Invoice #:    10253                       Page 2                                       March 7, 2019



                                                    ;
                communications with Ryan Pierce regarding same;
                review FIS redacted agreement in connection with
                production of same; review larger agreement in
                connection with same; review/analyze Radius
                invoices received from client in connection with
                written offer of settlement.


                Review communications re possible mediation.          0.10     37.50          RMP


Feb-08-19       Communicate (in firm) -- communications with          0.30     87.00          MPR
                Joyce Goodman and opposing counsel regarding
                production of amendment to FIS/Q2 agreement;
                coordinate production of same.

                Review protective order and stamp document to be      0.20     33.00           JLG
                produced as confidential and confer with Mansi
                Rodgers regarding same.
Feb-11-19       Draft/revise written settlement offer.                0.20     58.00          MPR

                Review communications regarding FIS agreement         0.10     37.50          RMP
                and next steps in case.

Feb-12-19       Draft/revise discovery and settlement offer.          0.30     87.00          MPR

Feb-14-19       Draft/revise written settlement offer and review      0.50    145.00          MPR
                contract in connection with same.

                Review/analyze settlement offer required by local     0.10     37.50          RMP
                rules.

Feb-26-19       Communicate (other outside counsel) --                0.60    174.00          MPR
                communications with opposing counsel regarding
                potential settlement or mediation; draft discovery
                requests.

                Review/analyze communications re discovery            0.10     37.50          RMP
                plan.

Feb-27-19       Draft/revise requests for production and              1.00    290.00          MPR
                interrogatories; review/analyze contracts and prior
                communications in connection with same.


                Review/analyze thoughts on potential discovery.       0.10     37.50          RMP

     CONFIDENTIAL                                                            Q2-Radius-008641
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 28 of 124




Invoice #:    10253                     Page 3                                          March 7, 2019


Feb-28-19       Draft/revise requests for production and            4.40     1,276.00          MPR
                interrogatories and review contracts, invoices,
                parties' disclosures, and Radius Bank's insurance
                agreement in connection with same; meetings with
                Ryan Pierce regarding same.
                                                                          ___________
                Totals                                              12.40    $3,647.50
                                                                                         ___________
                Total Fee & Disbursements                                                   $3,647.50

                Balance Due Within 30 Days of Receipt




     CONFIDENTIAL                                                            Q2-Radius-008642
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 29 of 124


                                   Reeves & Brightwell LLP
                                    221 West 6th Street, Suite 1000
                                       Austin, TX 78701-3410


                            Ph:(512) 334-4500     Fax:(512) 334-4492
                                   Federal Tax ID # XX-XXXXXXX
Q2 Software, Inc. dba Q2ebanking                                                           April 4, 2019
13785 Research Blvd
Suite 150
Austin, TX 78750
                                                                              File #:     Q2E100.00003
Attention:   Barry Benton                                                     Inv #:            10315

RE:    Radius Bank


DATE            DESCRIPTION                                       HOURS       AMOUNT        LAWYER

Mar-01-19       Draft/revise requests for production and               3.50    1,015.00          MPR
                interrogatories and review/analyze contracts,
                invoices, disclosures, and insurance agreement in
                connection with same; meetings with Ryan Pierce
                regarding same.

                Review/analyze and revise discovery requests,          0.30      112.50          RMP
                including communications with Mansi Rodgers re
                same.
Mar-04-19       Draft/revise interrogatories; communications with      2.20      638.00          MPR
                opposing counsel regarding case status and
                potential settlement.
                Review/analyze proposed interrogatories.               0.10       37.50          RMP

Mar-05-19       Draft/revise requests for production and               3.20      928.00          MPR
                interrogatories; draft corporate representative
                deposition topics outline; review/analyze contracts
                and insurance agreement in connection with same;
                communications with Barry Benton regarding
                status of case and discovery.


Mar-08-19       Review communications from opposing counsel re         0.10       37.50          RMP
                possible mediation and discovery tasks.


Mar-11-19       Draft/revise draft written discovery to be served on   0.30      112.50          RMP
                Radius Bank.

      CONFIDENTIAL                                                             Q2-Radius-008643
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 30 of 124


Invoice #:    10315                      Page 2                                       April 4, 2019




Mar-12-19       Review/analyze and revise interrogatories to be      0.20     75.00         RMP
                served on plaintiff.

Mar-14-19       Draft/revise interrogatories; communications         1.00    290.00         MPR
                regarding motion to join FIS; call with Barry Benton
                regarding interrogatories and other discovery
                issues.

                Review communications re addition of Metavante       0.10     37.50         RMP
                to lawsuit.

Mar-15-19        Finalize and serve interrogatories;                 0.40    116.00         MPR
                communications with Radius Bank's counsel
                regarding motion to join FIS.

                Review/analyze Radius's motion to join third party   0.20     75.00         RMP
                Metavante.

Mar-18-19       Review/analyze motion to join Metavante; meeting     0.50    145.00         MPR
                with Ryan Pierce regarding same; communications
                with client regarding same.

                Review/analyze motion to add FIS to the suit and     0.20     75.00         RMP
                confer with Mansi Rodgers re same.

Mar-20-19       Draft/revise notice responding to Radius Bank's      1.20    348.00         MPR
                motion to join Metavante; communications with
                Ryan Pierce regarding same.


                Review/analyze "notice" in response to motion to     0.20     75.00         RMP
                bring in FIS/Metavante.

                Finalize notice concerning Radius Bank's motion to 0.20      33.00           JLG
                add party and efile same.

Mar-21-19       Communicate (with client) -- call with Ryan Pierce   0.60    174.00         MPR
                and Barry Benton regarding
                                     ; review/analyze Radius
                Bank's supplement to motion to join and
                communications with Ryan Pierce regarding same.


                Communications with Barry Benton and Mansi           0.30    112.50         RMP
                Rodgers re                               , and
                review communications and motion from Radius'
                counsel re joinder of Metavante.

     CONFIDENTIAL                                                           Q2-Radius-008644
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 31 of 124




Invoice #:    10315                     Page 3                                        April 4, 2019


Mar-22-19       Research -- perform research regarding           0.60       174.00          MPR
                                  .

Mar-29-19       Review/analyze order denying motion to join      0.50       145.00          MPR
                FIS/Metavante; draft summary of same;
                communications with client and Ryan Pierce
                regarding same.

                Review/analyze order from Judge Pitman denying   0.20        75.00          RMP
                joinder of FIS.
                                                                       ___________
                Totals                                           16.10    $4,831.00
                                                                                      ___________
                Total Fee & Disbursements                                                $4,831.00

                Balance Due Within 30 Days of Receipt




     CONFIDENTIAL                                                         Q2-Radius-008645
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 32 of 124



                                    Reeves & Brightwell LLP
                                     221 West 6th Street, Suite 1000
                                        Austin, TX 78701-3410


                             Ph:(512) 334-4500     Fax:(512) 334-4492
                                    Federal Tax ID # XX-XXXXXXX
Q2 Software, Inc. dba Q2ebanking                                                           May 7, 2019
13785 Research Blvd
Suite 150
Austin, TX 78750
                                                                              File #:     Q2E100.00003
Attention:    Barry Benton                                                    Inv #:            10384

RE:    Radius Bank


DATE             DESCRIPTION                                       HOURS      AMOUNT        LAWYER

Apr-05-19        Review/analyze Radius Bank's responses and            0.40      116.00         MPR
                 objections to Q2's requests for production.

Apr-07-19        Review/analyze Radius' written responses and          0.20       75.00         RMP
                 objections to our written discovery.

Apr-10-19        Review/analyze communications re Radius               0.10       37.50         RMP
                 employees for depositions.

Apr-11-19        Communications with Radius' counsel re deposition 0.10           37.50         RMP
                 scheduling.

Apr-15-19        Review/analyze Radius' interrogatory responses.       0.20       75.00         RMP


Apr-16-19        Review/analyze Radius Bank's responses to Q2's        0.50      145.00         MPR
                 interrogatories; communications with Barry Benton
                 regarding same; meeting with Ryan Pierce
                 regarding same.

                 Review communications re discovery strategy.          0.10       37.50         RMP

Apr-17-19        Draft communication to Barry Benton regarding         0.60      174.00         MPR
                 interrogatory responses and other discovery issues;
                 communications with Ryan Pierce regarding same.


                 Review/analyze communications re document             0.10       37.50         RMP
                 gathering.

      CONFIDENTIAL                                                             Q2-Radius-008646
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 33 of 124




Invoice #:    10384                      Page 2                                          May 7, 2019


Apr-18-19       Draft preservation notice to FIS; review pleadings   0.70      203.00          MPR
                in connection with same.

Apr-19-19       Draft preservation notice to FIS; communications     0.60      174.00          MPR
                with Ryan Pierce and Barry Benton regarding
                same.
                Review/analyze letter re preservation of materials   0.10       37.50          RMP
                by FIS.

Apr-23-19       Review communications to FIS re preservation of      0.10       37.50          RMP
                documents.

Apr-26-19       Review scheduling order for upcoming deadlines;   0.20          58.00          MPR
                communications with Ryan Pierce regarding
                               and follow up on discovery matters
                with Radius Bank counsel.

Apr-29-19       Communications with Radius' counsel re               0.10       37.50          RMP
                outstanding discovery issues.

Apr-30-19       Review/analyze requests for production received      0.30       87.00          MPR
                from Radius Bank; communications with Ryan
                Pierce regarding potential motion to compel.


                Communications with opposing counsel regarding       0.20       75.00          RMP
                document gathering.
                                                                          ___________
                Totals                                               4.60    $1,444.50
                                                                                         ___________
                Total Fee & Disbursements                                                   $1,444.50

                Balance Due Within 30 Days of Receipt




     CONFIDENTIAL                                                            Q2-Radius-008647
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 34 of 124


                                   Reeves & Brightwell LLP
                                    221 West 6th Street, Suite 1000
                                       Austin, TX 78701-3410


                               (512) 334-4500 Fax:(512) 334-4492
                                    Federal Tax ID # XX-XXXXXXX

Q2 Software, Inc. dba Q2ebanking                                                            June 6, 2019
13785 Research Blvd                                                           File #:     Q2E100.00003
Suite 150                                                                     Inv #:             10446
Austin, TX 78750
Attention:   Barry Benton
RE:          Radius Bank


DATE            DESCRIPTION                                          HOURS    AMOUNT TIMEKEEPER

May-01-19    Participate in meet and confer with George Rau            1.80      522.00       MPR
             regarding discovery responses; review/analyze
             discovery requests in connection with same; draft
             summary of meet and confer.

May-03-19    Review/analyze discovery requests received from           0.40      116.00       MPR
             Radius Bank.

May-06-19    Communications with George Rau regarding discovery 0.20              58.00       MPR
             issues.

May-07-19    Draft responses and objections to discovery requests.     0.60      174.00       MPR


May-08-19    Communications regarding deposition strategy and          0.10       37.50       RMP
             schedule.

May-09-19    Communications with George Rau regarding                  0.40      116.00       MPR
             deposition dates and discovery issues.

May-10-19    Draft subpoena requests to FIS.                           0.90      261.00       MPR

May-20-19    Review/analyze subpoena for documents served on           0.10       37.50       RMP
             FIS.

May-21-19    Draft responses and objections to Radius Bank requests 0.90         261.00       MPR
             for production.

May-22-19    Perform research regarding deposition by written        0.60        174.00       MPR
             questions and submission of cross questions; discussion
             with Joyce Goodman regarding same;

       CONFIDENTIAL                                                              Q2-Radius-008648
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 35 of 124

Invoice #:    10446                       Page 2                                            June 6, 2019


              review/analyze Radius document requests;
              communications with George Rau regarding deposition
              scheduling.
              Communications with Mansi Rodgers regarding              0.10        16.50          JLG
              third-party document subpoena to Fidelity National
              Information Services.
May-23-19     Draft responses and objections to Radius requests for    0.70       203.00         MPR
              production.

May-24-19     Draft responses and objections to Radius requests;       2.80       812.00         MPR
              review scheduling order and determine upcoming
              deadlines; communications regarding amendment of
              scheduling order deadline and review notes on judge's
              procedure relating to same.

May-28-19     Revise responses and objections to Radius requests;      0.50       145.00         MPR
              draft email to Barry Benton regarding discovery
              matters and document collection.
              Review/analyze objections/responses to requests for      0.10        37.50         RMP
              documents.

May-29-19     Discuss deadlines and strategy with Ryan Pierce;         0.30        87.00         MPR
              communications with George Rau regarding deadline
              for amending pleadings.
May-30-19     Review FIS subpoena and determine                        0.50       145.00         MPR
                             ; communications with Ryan Pierce
              regarding communications with FIS counsel; finalize
              and serve responses and objections to Radius requests.


              Communications with FIS's counsel re third party         0.10        37.50         RMP
              subpoena.

              Review and revise responses and objections to request    0.50        82.50          JLG
              for production and arrange for service of same.


May-31-19     Meetings with Ryan Pierce regarding discovery issues;    0.60       174.00         MPR
              draft communication to client and George Rau
              regarding discovery issues and document collection
              efforts.

              Communications with FIS's counsel re lawsuit and re      0.50       187.50         RMP
              documents requested by Radius.
                                                                             ___________
              Totals                                                   12.70    $3,684.50

     CONFIDENTIAL                                                               Q2-Radius-008649
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 36 of 124




Invoice #:    10446                    Page 3                               June 6, 2019

                                                                          ___________
                Total Fee & Disbursements, this invoice                      $3,684.50
                Previous Balance                                              1,444.50
                Previous Payments                                             1,444.50
                                                                          ___________
                Total, including previous balance less payments              $3,684.50
                                                                         ==========


PAYMENT DETAILS

May-30-19       Inv 10384                                                      1,444.50
                                                                           ___________
                Total Payments                                                   $1,444.50




     CONFIDENTIAL                                                  Q2-Radius-008650
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 37 of 124



                                   Reeves & Brightwell LLP
                                   221 West 6th Street, Suite 1000
                                      Austin, TX 78701-3410


                            Ph:(512) 334-4500     Fax:(512) 334-4492
                                   Federal Tax ID # XX-XXXXXXX
Q2 Software, Inc. dba Q2ebanking                                                         July 11, 2019
13785 Research Blvd
Suite 150
Austin, TX 78750
                                                                            File #:     Q2E100.00003
Attention:   Barry Benton                                                   Inv #:            10526

RE:    Radius Bank


DATE            DESCRIPTION                                     HOURS       AMOUNT        LAWYER

Jun-03-19       Perform research regarding motion to compel; call    4.20    1,218.00          MPR
                and emails with Barry Benton regarding document
                collection and other discovery matters; emails to
                George Rau regarding same; review discovery
                requests in compiling document collection topics;
                meetings with Ryan Pierce regarding case strategy
                and upcoming tasks.


                Review communications re possible motion to          0.10       37.50          RMP
                compel and confer with Mansi Rodgers re same.


Jun-04-19       Review/analyze FIS objections to subpoena.           0.30       87.00          MPR

                Review/analyze communications re custodians of       0.10       37.50          RMP
                documents.

Jun-06-19       Call with George Rau regarding status of Radius      3.20        0.00          MPR
                Bank's discovery efforts; emails with Q2 document
                custodians; prepare for calls with same; draft
                motion to compel.

                Review/analyze communications re upcoming            0.10       37.50          RMP
                depositions.

Jun-07-19       Perform research on motion to compel; meeting        2.30        0.00          MPR
                with Ryan Pierce on task list; draft


      CONFIDENTIAL                                                           Q2-Radius-008651
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 38 of 124

Invoice #:    10526                      Page 2                                        July 11, 2019


                deposition notices; compile materials for
                discussion on document collection calls.

Jun-10-19       Call with Jennifer Tebbe regarding                   3.90   1,131.00         MPR
                          ; review documents/contracts/pleadings
                in connection with same; draft deposition notices;
                draft motion to compel.


                Communications with Mansi Rodgers re discovery       0.20     75.00          RMP
                and deposition strategy/tasks.

Jun-11-19       Calls with Laney Holmes, John Dube, and Doug         4.10   1,189.00         MPR
                Kuhn in connection with
                      ; email with Barry Benton regarding same;
                emails with Laney Holmes regarding same; review
                materials                           .


Jun-12-19       Call with Barry Benton to discuss collection/review 2.60     754.00          MPR
                logistics; review documents previously received
                from client regarding
                                                     ; further
                communications with Barry Benton regarding
                document collection efforts, vendor costs, and other
                discovery matters; emails with George Rau
                regarding discovery and ADR report.


                Review/analyze communications re document            0.20     75.00          RMP
                gathering and upcoming depositions.

                Provide Mansi Rodgers information on ediscovery 0.50          82.50           JLG
                platform; save documents for possible production to
                folder.

Jun-13-19       Review/analyze documents received from client;       2.40    696.00          MPR
                communications with Barry Benton and George
                Rau regarding ADR report; call with FIS counsel
                regarding documents; finalize deposition notices
                for Kevin Feeney and Phil Peters; work on 30(b)(6)
                notice; communications with Ryan Pierce
                regarding                     .


                Review/analyze documents from client regarding       0.20     75.00          RMP
                                                  .


                Save to network documents for potential production 0.20       33.00           JLG
                and finalize deposition notices.
     CONFIDENTIAL                                                           Q2-Radius-008652
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 39 of 124

Invoice #:    10526                     Page 3                                        July 11, 2019




Jun-14-19       Communications with Ryan Pierce regarding            0.70    203.00         MPR
                motion to compel; communications with opposing
                counsel regarding same and regarding status of
                Radius Bank's discovery efforts.


Jun-18-19       Draft motion to compel Radius Bank's production      3.80      0.00         MPR
                and deposition dates of Phil Peters; perform
                research in connection with same; communications
                with Joyce Goodman regarding same; draft motion
                to compel chart; compile exhibits to file with same.


Jun-19-19       Draft motion to compel and chart of same; review     2.70      0.00         MPR
                prior correspondence and discovery responses in
                connection with same; review applicable rules in
                connection with same.

Jun-20-19       Revise motion to compel; communications with         2.30      0.00         MPR
                Ryan Pierce regarding same; compile exhibits for
                same; communications with George Rau regarding
                same; communications with Barry Benton
                regarding same.

                Review/analyze motion to compel and                  0.30      0.00         RMP
                communicate with Mansi Rodgers re same.

                Draft proposed order granting motion to compel,      1.30    214.50          JLG
                motion for telephonic hearing, and proposed order
                granting motion for telephonic hearing, and
                communications with Mansi Rodgers regarding
                same and compile exhibits for motion to compel.


Jun-21-19       Call with Barry Benton regarding document            1.90    551.00         MPR
                collection and other discovery issues; emails with
                George Rau regarding discovery issues and Radius
                Bank's production; review Radius Bank's
                production; call with FIS's counsel regarding FIS
                production and potential deposition.


                Download documents produced by Radius Bank           0.20    33.00           JLG
                and communications with Mansi Rodgers
                regarding same.

Jun-24-19       Review/analyze Radius Bank's production; meeting 1.00        290.00         MPR
                with Ryan Pierce to discuss tasks and

     CONFIDENTIAL                                                           Q2-Radius-008653
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 40 of 124

Invoice #:    10526                     Page 4                                            July 11, 2019


                case strategy; call to Chris Mugica regarding FIS
                document collection efforts; call to George Rau
                regarding discovery efforts; emails with John Dube
                regarding                      .

Jun-25-19       Emails with Doug Kuhn regarding                      0.80       232.00          MPR
                         ; communications with Joyce Goodman
                regarding same; call with George Rau regarding
                discovery issues and Radius Bank's production.


                Review communications re scheduling of               0.10        37.50          RMP
                depositions.

                Email communications with Barry Benton, Doug         0.80       132.00           JLG
                Kuhn, and John Dube

                             ; download files provided by
                      .

Jun-26-19       Communications with George Rau regarding             0.40       116.00          MPR
                discovery issues.

                Download files from ShareFile that were uploaded     0.30        49.50           JLG
                             and communication
                regarding same.
Jun-27-19       Review/analyze documents produced by Radius          1.50       435.00          MPR
                Bank and collected from Q2 individuals; call with
                Chris Mugica regarding issues relating to FIS
                production; meetings with Joyce Goodman and
                Ryan Pierce regarding discovery issues.


                Upload documents to CloudNine database and           1.20         0.00           JLG
                communications with Mansi Rodgers regarding
                same; download additional documents from
                    .

Jun-28-19       Download additional documents from                   0.30         0.00           JLG
                      and upload same to CloudNine database.

                                                                           ___________
                Totals                                               44.20    $7,821.50


DISBURSEMENTS

Jun-30-19       Copying - Sharp Copier Report - 6/1/19 - 6/12/19 -               57.45
                383 @ 0.15

     CONFIDENTIAL                                                             Q2-Radius-008654
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 41 of 124




Invoice #:    10526                     Page 5                                      July 11, 2019

                Copying - Sharp Copier Report - 6/13/19 - 6/30/19 -        81.75
                545 @ 0.15
                                                                      ___________
                Totals                                                    $139.20
                                                                                    ___________
                Total Fee & Disbursements                                              $7,960.70

                Balance Due Within 30 Days of Receipt




     CONFIDENTIAL                                                        Q2-Radius-008655
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 42 of 124



                                   Reeves & Brightwell LLP
                                    221 West 6th Street, Suite 1000
                                       Austin, TX 78701-3410


                            Ph:(512) 334-4500     Fax:(512) 334-4492
                                   Federal Tax ID # XX-XXXXXXX
Q2 Software, Inc. dba Q2ebanking                                                         August 7, 2019
13785 Research Blvd
Suite 150
Austin, TX 78750
                                                                             File #:     Q2E100.00003
Attention:   Barry Benton                                                    Inv #:            10589

RE:    Radius Bank


DATE            DESCRIPTION                                      HOURS       AMOUNT        LAWYER

Jul-01-19       Review/analyze spreadsheets regarding unfunded        3.60    1,044.00          MPR
                transactions; emails with John Dube regarding
                same; call with Chris Mugica and George Rau
                regarding FIS production; emails summarizing
                proposal for same; revise motion to compel Radius
                Bank's production and deposition dates.


Jul-02-19       Draft/finalize 30(b)(6) notice; communications        4.60        0.00          MPR
                with Ryan Pierce regarding same; review/analyze
                documents in connection with production of same;
                revise motion to compel.

                Download from ShareFile                               0.30       49.50           JLG
                                and upload same to Cloud Nine
                database.
Jul-08-19       Communications with Barry Benton regarding            0.10       16.50           JLG
                documents received from document custodians.


Jul-09-19       Review/analyze documents in connection with           4.40    1,276.00          MPR
                production of same; emails with John Dube
                regarding                             ; email with
                Barry Benton regarding same; create chart of data
                for underlying transactions for FIS search of
                documents; communications with George Rau
                regarding meet and confer requirements.


      CONFIDENTIAL                                                            Q2-Radius-008656
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 43 of 124

Invoice #:    10589                     Page 2                                        August 7, 2019


                Download from ShareFile information on              0.20     33.00            JLG
                                                  and
                communications with Mansi Rodgers regarding
                same.

Jul-10-19       Review/analyze documents in connection with         4.10   1,189.00          MPR
                production of same; communications with Ryan
                Pierce regarding pleading deadlines and discovery
                issues; communications with George Rau
                regarding same; revise motion to compel and
                perform research regarding
                     in connection with same.

Jul-11-19       Revise motion to compel and perform research        1.90    551.00           MPR
                regarding               in connection with same;
                review/analyze documents in connection with
                production of same; communications with Ryan
                Pierce regarding motion to compel.

                Review/analyze status of discovery dispute and      0.10     37.50           RMP
                review communications relating to same.

                Revise and finalize motion to compel and proposed 1.80      297.00            JLG
                order and extensive work on exhibit of emails and
                compile all exhibits.
Jul-12-19       Review/analyze documents in connection with         5.40      0.00           MPR
                production of same; finalize motion to compel and
                attachments; communications with Ryan Pierce
                and Joyce Goodman regarding same;
                communications with George Rau regarding
                discovery issues and potential motion to compel;
                communications with Ryan Pierce and Barry
                Benton regarding same.

                Draft communications to opposing counsel re         0.10     37.50           RMP
                discovery dispute.

                Download additional documents from                  0.70      0.00            JLG
                                        and upload same to
                CloudNine database and communications with
                Mansi Rodgers regarding same

Jul-15-19       Review/analyze documents in connection with         4.50   1,305.00          MPR
                production of same; prepare subpoena for Kevin
                Feeney.
                Download                                            0.60     99.00            JLG
                and upload same to CloudNine database;
                communications with CloudNine regarding email
                metadata.
     CONFIDENTIAL                                                          Q2-Radius-008657
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 44 of 124

Invoice #:    10589                      Page 3                                          August 7, 2019


Jul-16-19       Review/analyze documents in connection with           1.30     377.00           MPR
                production of same; communications with Ryan
                Pierce regarding status of Radius Bank's discovery
                efforts.

Jul-17-19       Review/analyze documents in connection with           2.50       0.00           MPR
                production of same.

Jul-18-19       Draft production specifications for initial           2.40     696.00           MPR
                production; communications with Joyce Goodman
                and vendor team regarding production; run
                production searches; review/analyze documents in
                connection with production.


                Work on document production issues and submit         2.20       0.00            JLG
                document production request form to CloudNine
                and communications with Mansi Rodgers
                regarding same.
Jul-19-19       Finalize production set for intiial production; update 3.70   1,073.00          MPR
                motion to compel; call with Barry Benton regarding
                status of discovery and case strategy; meetings
                with Ryan Pierce regarding discovery issues and
                case strategy; draft email to George Rau regarding
                Radius Bank discovery issues/efforts;
                review/analyze Radius Bank production.


                Review/analyze proposed communications to             0.30     112.50           RMP
                Radius' lawyer re ongoing discovery deficiencies.


                Download document production from CloudNine           1.00     165.00            JLG
                FTP site and review same; communications with
                Mansi Rodgers regarding same; zip and password
                protect files and send to George Rau via ShareFile
                link.

Jul-22-19       Draft response to George Rau regarding discovery      4.40       0.00           MPR
                efforts; meetings and communications with Ryan
                Pierce regarding                               and
                discovery issues; revise motion to compel based on
                latest Radius Bank production and discovery
                efforts; review/analyze Radius productions in
                connection with same; review/analyze documents
                for production.


Jul-23-19       Draft expert disclosures; review correspondence       4.80    1,392.00          MPR
                from opposing counsel
     CONFIDENTIAL                                                             Q2-Radius-008658
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 45 of 124


Invoice #:    10589                      Page 4                                         August 7, 2019


                regarding discovery issues; communications with
                opposing counsel in response to same;
                communications with Ryan Pierce regarding same;
                communications with Ryan Pierce and Barry
                Benton regarding expert disclosures;
                review/analyze documents in connection with
                production of same.

Jul-24-19       Call with Ryan Pierce regarding discovery issues;     3.20    928.00           MPR
                call with FIS outside counsel regarding FIS
                document production efforts; review/analyze
                documents in connection with production of same;
                revise expert disclosures; communications with
                opposing counsel regarding discovery issues
                including deposition scheduling and document
                production; communications with Barry Benton
                regarding expert disclosures.


Jul-25-19       Communications with opposing counsel regarding 4.70          1,363.00          MPR
                deposition scheduling and production of documents;
                review/analyze documents in connection with
                production of same; emails with Ryan Pierce
                regarding same; emails with Barry Benton
                regarding
                                               ; revise expert
                disclosures; revise motion to compel; call with
                Ryan Pierce regarding discovery issues.


Jul-26-19       Draft/revise expert disclosures; review               4.00   1,160.00          MPR
                rules/perform research in connection with same;
                communications with Barry Benton and Ryan
                Pierce regarding same; finalize same for service;
                communications with Sara Graves regarding
                                                          ;
                review/analyze documents in connection with
                second production of same.

                Finalize expert disclosures and arrange for service   0.10     16.50            JLG
                of same.

Jul-29-19       Meeting with Ryan Pierce regarding case strategy;     1.20    348.00           MPR
                review/analyze documents in connection with
                production of same.
Jul-30-19       Review/analyze documents in connection with           3.70   1,073.00          MPR
                production of same; call with Barry Benton
                regarding

     CONFIDENTIAL                                                            Q2-Radius-008659
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 46 of 124




Invoice #:    10589                     Page 5                                           August 7, 2019


                                    ; review FIS agreement for
                                       .

Jul-31-19       Finalize documents for second production; begin    5.60           0.00          MPR
                work on deposition outlines and review key
                documents reviewed thus far in connection with
                same; review and analyze documents for
                production of same; communications with opposing
                counsel regarding deposition scheduling; call with
                FIS outside counsel regarding FIS production and
                confidentiality concerns; review/analyze FIS
                contract regarding
                               ; email communications with FIS
                outside counsel regarding production of agreement
                and CST system.


                Perform searches in database to locate next set of   1.10       181.50           JLG
                documents to produce and communications with
                Mansi Rodgers regarding same; finalize production
                request and submit same.
                                                                           ___________
                Totals                                               78.60   $14,820.50


DISBURSEMENTS

Jul-01-19       Litigation support vendors - June 2019 Web Hosting               43.84
                Fee - Cloud9 Discovery LLC
Jul-31-19       Copying - Sharp Copier Report - 7/1/19 - 7/31/19 -              126.15
                841 @ 0.15
                                                                            ___________
                Totals                                                          $169.99
                                                                                          ___________
                Total Fee & Disbursements                                                   $14,990.49

                Balance Due Within 30 Days of Receipt




     CONFIDENTIAL                                                              Q2-Radius-008660
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 47 of 124



                                   Reeves & Brightwell LLP
                                    221 West 6th Street, Suite 1000
                                       Austin, TX 78701-3410


                               (512) 334-4500 Fax:(512) 334-4492
                                    Federal Tax ID # XX-XXXXXXX

Q2 Software, Inc. dba Q2ebanking                                                         September 9, 2019
13785 Research Blvd                                                          File #:        Q2E100.00003
Suite 150                                                                    Inv #:                10658
Austin, TX 78750
Attention:   Barry Benton
RE:          Radius Bank


DATE            DESCRIPTION                                      HOURS       AMOUNT TIMEKEEPER

Aug-01-19    Finalize documents for production of same; review and 1.80         522.00          MPR
             analyze documents for supplemental production.


             Receipt of next set of documents for production from     0.50       82.50           JLG
             CloudNine and download and review same and
             communications with Mansi Rodgers regarding same.


Aug-02-19    Review and analyze documents for supplemental            1.00      290.00          MPR
             production; meeting with Ryan Pierce regarding case
             strategy; review rules regarding subpoena of Kevin
             Feeney; revise deposition notices.

             Prepare documents for production and encrypt same;       0.50       82.50           JLG
             communications with George Rau transmitting
             ShareFile link to production and transmitting password
             to encrypted file.

Aug-05-19    Draft subpoena requests to Kevin Feeney;                 0.90      261.00          MPR
             communications with Joyce Goodman regarding same;
             communications with FIS' outside counsel regarding
             FIS communications and production of same.


             Upload additional documents to CloudNine database       0.70       115.50           JLG
             and communications with Mansi Rodgers regarding
             same; communications with court reporter's office to
             see if there is a reporter and location in Amesbury, MA
             to have a deposition.


       CONFIDENTIAL                                                             Q2-Radius-008661
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 48 of 124

Invoice #:    10658                      Page 2                                  September 9, 2019


Aug-06-19    Communications with FIS' outside counsel regarding      0.50    145.00        MPR
             production of FIS agreement; review requests for
             production in connection with same; communications
             with Joyce Goodman regarding scheduling of Feeney
             deposition.

             Communications with court reporter and with Mansi       0.20     33.00         JLG
             Rodgers regarding location for Kevin Feeney
             deposition.
Aug-07-19    Call/emails with Barry Benton regarding scheduling of   5.70      0.00        MPR
             Q2 meetings; review/analyze documents for
             supplemental production; meeting with Ryan Pierce
             regarding case strategy.

             Communications with court reporter and Mansi            1.10      0.00         JLG
             Rodgers regarding location for Kevin Feeney's
             deposition; draft subpoena for Kevin Feeney to appear
             at deposition; revise notice of issuance of subpoena.


Aug-08-19    Review/analyze documents for supplemental              4.20    1,218.00       MPR
             production; finalize second set of interrogatories and
             amended corporate representative deposition notice for
             service; finalize subpoena to Kevin Feeney; create
             consolidated chart of uncollected fund transactions.


             Review/analyze draft supplemental discovery to be       0.30    112.50        RMP
             served on Radius.

             Revise and finalize subpoena, notice of issuance of     1.10    181.50         JLG
             subpoena, and document request for Kevin Feeney's
             deposition; work with court reporter to arrange for
             service of subpoena and payment of witness fee;
             communications with Mansi Rodgers regarding
             subpoena; serve subpoena on opposing counsel.


Aug-09-19    Meetings with Ryan Pierce regarding discovery issues 3.00       870.00        MPR
             and case strategy; review/analyze documents for
             supplemental production; call with FIS outside counsel
             regarding FIS production and deposition; draft proposal
             to FIS regarding same; call and email to George Rau
             regarding discovery matters; email with Joyce
             Goodman regarding discovery conference.


Aug-12-19    Telephone call to Judge Pitman's clerk regarding        0.20     33.00         JLG
             possibility of scheduling a discovery conference

     CONFIDENTIAL                                                           Q2-Radius-008662
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 49 of 124

Invoice #:    10658                      Page 3                                   September 9, 2019


             and communications with Ryan Pierce and Mansi
             Rodgers regarding same.

Aug-19-19    Draft motion for discovery conference; redact FIS       4.90    1,421.00       MPR
             agreement and communications with FIS counsel
             regarding same; communications with George Rau
             regarding discovery conference and extension of
             discovery deadline; review/analyze documents for
             production; meeting with Ryan Pierce regarding case
             strategy.

             Redact pricing information in agreements for Mansi      0.40      66.00         JLG
             Rodgers.

Aug-20-19    Review/analyze documents for supplemental              6.80     1,972.00       MPR
             production; draft motion for discovery conference and
             coordinate exhibits to same; call with FIS counsel
             regarding FIS production and deposition; meetings with
             Ryan Pierce regarding discovery matters; emails with
             Barry Benton regarding Q2 meeting scheduling; redact
             FIS agreement; attempt calls to George Rau regarding
             discovery matters and to satisfy conference
             requirement.

             Review/analyze communications re next steps in          0.10      37.50        RMP
             discovery disputes.

             Draft proposed order granting motion for discovery       1.20    198.00         JLG
             conference; review email correspondence with George
             Rau regarding discovery issues in preparation for
             including same as an exhibit to the motion for discovery
             conference and pdf same; make additional redactions
             in agreements.


Aug-21-19    Draft FIS subpoena; meetings with Ryan Pierce           4.60       0.00        MPR
             regarding same and regarding discovery matters
             generally; review/analyze documents for supplemental
             production; finalize and file motion for discovery
             conference and proposed order for same; perform
             redactions on partially privileged documents; emails
             with Barry Benton regarding Q2 meeting scheduling.


             Work with vendor to create images in database in order 1.70      280.50         JLG
             to be able to apply redactions and to create zip file of
             selected documents for bulk printing and
             communications with Mansi Rodgers regarding same;
             finalize compilation of email communications with
             opposing counsel to attach
     CONFIDENTIAL                                                            Q2-Radius-008663
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 50 of 124


Invoice #:    10658                       Page 4                                  September 9, 2019


             to motion for discovery conference, finalize motion,
             and efile same.

Aug-22-19    Perform redactions for partially privileged documents;   6.50      0.00        MPR
             call with Barry Benton regarding upcoming Q2
             meetings and
                     ; meetings with Ryan Pierce regarding
             discovery issues; draft FIS subpoena.


             Review/analyze motion for discovery conference and       0.30    112.50        RMP
             confer with Mansi Rodgers re same.

             Review/analyze communications regarding client           0.20     75.00        RMP
             meetings and confer with Mansi Rodgers re strategy
             and issues.

             Draft business records affidavit for FIS; locate court   1.10      0.00         JLG
             reporter in Jacksonville, FL for FIS deposition and
             revise subpoena and deposition notice to reflect court
             reporter's address; work on database issues.


Aug-23-19    Prepare for client meetings; review/analyze documents    1.60    464.00        MPR
             in connection with same; meeting with Ryan Pierce
             regarding discovery matters; revise FIS subpoena.


             Create reference and key document notebook for           2.10    346.50         JLG
             Mansi Rodgers and Ryan Pierce; upload additional
             documents to database; communications with court
             reporter regarding new date for deposition in
             Jacksonville, Florida; revise FIS subpoena and
             deposition notice to reflect new date.

Aug-25-19    Review/analyze                in preparation for Q2     4.50    1,305.00       MPR
             meetings and deposition preparation and draft questions
             for clients.
Aug-26-19    Finalize and serve subpoena to FIS; review/analyze       5.90   1,711.00       MPR
             documents in connection with client meetings and
             preparation for depositions.
             Create privilege log from CloudNine and communicate 0.50          82.50         JLG
             with Mansi Rodgers regarding same.


Aug-27-19    Meetings at Q2 with Barry Benton, Shelley Lee, and       7.10   2,059.00       MPR
             Jesse Barbour; review/analyze documents in
             connection with preparation for depositions.

     CONFIDENTIAL                                                            Q2-Radius-008664
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 51 of 124

Invoice #:    10658                      Page 5                                  September 9, 2019


             Review/analyze key documents produced in discovery      0.30      0.00        RMP
             and confer with Mansi Rodgers re same.

Aug-28-19    Meetings with Ryan Pierce regarding discovery           3.30    957.00        MPR
             matters and client meetings; call with FIS outside
             counsel regarding subpoena and FIS' production in
             response to same; call with George Rau regarding
             discovery matters including potential extension,
             discovery conference, and deposition scheduling;
             review/analyze documents in connection with
             preparation for depositions; communications with
             Joyce Goodman regarding application of redactions;
             draft production specifications.

             Communications with Mansi Rodgers re next steps in      0.10     37.50        RMP
             relation to discovery conference and tasks.

             Work on redacted documents in database and              1.00    165.00         JLG
             communications with CloudNine and Mansi Rodgers
             regarding same.

Aug-29-19    Meeting with Joyce Goodman regarding deposition       3.70        0.00        MPR
             prep notebooks, discovery conference, and production;
             review documents in connection with preparation for
             depositions; communications with FIS outside counsel
             regarding production of FIS agreement; finalize
             documents for supplemental production; meetings with
             Ryan Pierce to discuss strategy.


             Prepare next set of documents for production and work   1.40    231.00         JLG
             with Mansi Rodgers on same and submit production
             request form to CloudNine.
Aug-30-19    Meetings with Barry Benton, Ryan Pierce, Hunter         6.60   1,914.00       MPR
             Moses, John Dube, and Leslie Chaffer; call with FIS
             counsel regarding FIS production of date; review
             supplemental production before service of same.


             Review/analyze background materials in advance of     7.00        0.00        RMP
             upcoming witness meetings and participate in meetings
             with Q2 employees, Moses, Dube, and Chaffer.


             Communicate (in firm) with M. Rodgers about             0.40    108.00         SDS
             research into                   .

             Receipt and review of third set of documents for        0.60     99.00         JLG
             production and communications with Mansi Rodgers
             regarding same.
     CONFIDENTIAL                                                           Q2-Radius-008665
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 52 of 124




Invoice #:    10658                     Page 6                                    September 9, 2019

                                                                        ___________
             Totals                                               95.60   $17,588.50

DISBURSEMENTS

Aug-01-19    Litigation support vendors - July 2019 Web Hosting Fee -          131.52
             Cloud9 Discovery LLC
Aug-26-19    Q2 v Radius Bank - witness fee - Fidelity National Information     40.00
             Services Inc
Aug-28-19    Copying - Sharp Copier Report - 8/1/19 - 8/31/19 - 1899 @ 0.15    284.85

                                                                         ___________
             Totals                                                          $456.37
                                                                                      ___________
                Total Fee & Disbursements, this invoice                                 $18,044.87
                Previous Balance                                                         14,990.49
                                                                                      ___________
                Total, including previous balance less payments                         $33,035.36
                                                                                     ==========




     CONFIDENTIAL                                                             Q2-Radius-008666
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 53 of 124



                                   Reeves & Brightwell LLP
                                   221 West 6th Street, Suite 1000
                                      Austin, TX 78701-3410


                            Ph:(512) 334-4500     Fax:(512) 334-4492
                                   Federal Tax ID # XX-XXXXXXX
Q2 Software, Inc. dba Q2ebanking                                                      October 15, 2019
13785 Research Blvd
Suite 150
Austin, TX 78750
                                                                            File #:     Q2E100.00003
Attention:   Barry Benton                                                   Inv #:            10715

RE:    Radius Bank


DATE            DESCRIPTION                                      HOURS      AMOUNT        LAWYER

Sep-02-19       Review/analyze documents in connection with          1.10      319.00          MPR
                preparing for deposition of Kevin Feeney.

Sep-03-19       Review production set and discussions with Joyce     4.10        0.00          MPR
                Goodman regarding same; emails and call to
                George Rau regarding discovery issues and
                extension of discovery deadline; call with Barry
                Benton regarding same; meetings with Ryan Pierce
                regarding same; draft deposition outline and
                prepare for depositions.

                Review/analyze communications regarding              0.20       75.00          RMP
                depositions and documents/discovery from FIS.


                Run witness searches in database and prepare       1.30        214.50           JLG
                same for printing; work on production issues; work
                on witness notebooks.
Sep-04-19       Call with George Rau regarding discovery             4.00    1,160.00          MPR
                extension; call with Barry Benton regarding
                discovery issues and case strategy; work on issues
                with document production; draft deposition outline
                and prepare for depositions; review documents and
                contracts in connection with same.


                Work on third document production and begin to       2.80      462.00           JLG
                prepare documents for next week's depositions.


      CONFIDENTIAL                                                           Q2-Radius-008667
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 54 of 124

Invoice #:    10715                        Page 2                                October 15, 2019


Sep-05-19       Draft deposition outlines; call with Barry Benton    2.00    580.00       MPR
                regarding discovery issues and case strategy; call
                with Chris Mugica regarding FIS subpoena issues;
                communications with George Rau regarding
                discovery deadlines; communications with Nathan
                Strickland regarding                     .


                Communicate (in firm) with M. Rodgers about          0.80      0.00        SDS
                background of the case and begin reviewing
                relevant
                                           .

                Work on document collection for upcoming             1.00    165.00        JLG
                depositions.

Sep-06-19       Call with George Rau regarding agreement to          2.10    609.00       MPR
                extend discovery deadline and discovery
                agreements; summarize agreement resulting from
                same; email update to Barry Benton; draft
                deposition outlines and prepare for depositions;
                review documents and contracts in connection with
                same.

                Review/analyze communications re new schedule.       0.10     37.50       RMP


                Research                                             1.50      0.00        SDS




                Finish locating Bates-labeled documents for          1.10    181.50        JLG
                Damon Greenberg's deposition binder and confer
                with Mansi Rodgers regarding depositions.


Sep-09-19       Draft notice of withdrawal of motion for discovery   1.90      0.00       MPR
                conference; communications with George Rau and
                Ryan Pierce regarding same; work on damages
                update; revise deposition binders and work with
                Susan Serna regarding same.


                Review/analyz                                        0.60      0.00        SDS
                                       .

Sep-10-19       Call with Chris Mugica regarding FIS subpoena;       1.50    435.00       MPR
                work on damages update and

     CONFIDENTIAL                                                           Q2-Radius-008668
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 55 of 124

Invoice #:    10715                        Page 3                                 October 15, 2019


                review/analyze materials
                in connection with same; meeting with Ryan Pierce
                regarding case strategy and next steps.


Sep-11-19       Compile produced documents for depositions and        0.70    203.00       MPR
                work with Susan Serna to create notebooks for
                same.
Sep-12-19       Draft/revise FIS invoice chart showing amounts Q2 0.60        174.00       MPR
                paid to FIS for uncollected funds.

                Draft/revise additional discovery requests relating   1.30      0.00        SDS
                to


                                       .

Sep-13-19       Communications with Chris Mugica regarding FIS        0.50    145.00       MPR
                subpoena, communications with George Rau
                regarding scheduling of depositions, and
                communications with Kevin Feeney regarding
                scheduling of deposition.

                Review/analyze Radius' interrogatory responses.       0.10     37.50       RMP


Sep-16-19       Communications with Kevin Feeney regarding            1.30    377.00       MPR
                deposition; communications with George Rau
                regarding same; communications with Jesse
                Barbour regarding                and
                review/analyze same; communications with FIS
                outside counsel regarding FIS production and
                response to subpoena.

Sep-17-19       Communications with George Rau regarding              1.20    348.00       MPR
                Feeney deposition; communications with Jesse
                Barbour regarding                  and
                review/analyze same; communications with FIS
                outside counsel regarding FIS production;
                review/analyze research regarding
                                                       and review
                draft requests for production relating to same.


                Review/analyze analysis of                            0.10     37.50       RMP
                          .

Sep-18-19       Communications with FIS outside counsel               0.70    203.00       MPR
                regarding FIS deposition and status of production;
                communications with George
     CONFIDENTIAL                                                            Q2-Radius-008669
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 56 of 124

Invoice #:    10715                      Page 4                                    October 15, 2019


                Rau and Kevin Feeney regarding Feeney
                deposition; revise notice of deposition and
                coordinate scheduling of court reporter for same.


Sep-19-19       Review/analyze Radius Bank interrogatory              0.50    145.00        MPR
                responses; communications with George Rau
                regarding meet and confer relating to same.
Sep-20-19       Draft privilege log.                                  1.40      0.00        MPR

Sep-23-19       Communications with Chris Mugica regarding FIS        0.90      0.00        MPR
                production; meeting with Ryan Pierce regarding
                discovery issues and case strategy; email to George
                Rau regarding status of Radius Bank's production
                and interrogatory responses.


Sep-24-19       Call with George Rau regarding Radius Bank's          1.70      0.00        MPR
                discovery obligations, interrogatory responses, and
                document production, as well as logistics of
                depositions and privilege log; lengthy call with
                Chris Mugica regarding chart produced by FIS
                containing data relating to uncollected fund
                transactions.

                Review/analyze spreadsheet produced by FIS.           0.10     37.50        RMP

Sep-25-19       Call and email communications with Chris Mugica       4.00   1,160.00       MPR
                regarding FIS chart; communications with George
                Rau regarding FIS chart and deficiencies in Radius
                Bank discovery responses in light of same; analyze
                FIS spreadsheet and Radius Bank interrogatory
                responses in connection with same,
                communications with Ryan Pierce and Barry
                Benton regarding same.


Sep-26-19       Review/analyze FIS chart, call with Chris Mugica      3.50   1,015.00       MPR
                regarding same and regarding production of
                underlying emails; call with George Rau regarding
                same and regarding confidentiality obligations
                under protective order; draft protective order
                acknowledgement and communications internally
                and with Barry Benton regarding same; draft
                privilege log and communications regarding same.


                Review/analyze FIS document production and            0.20     75.00        RMP
                confer with Mansi Rodgers re same.
     CONFIDENTIAL                                                            Q2-Radius-008670
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 57 of 124




Invoice #:    10715                      Page 5                                          October 15, 2019


Sep-27-19       Review/analyze FIS chart; emails with Barry              3.30       957.00          MPR
                Benton and Shelley Lee regarding issues in case;
                call and email communications with Chris Mugica
                regarding FIS production of emails referenced in
                chart and deposition of FIS custodian.


                Communicate (in firm) with M. Rodgers regarding          0.20         0.00          SDS
                additional background researching concerning
                recent production by third party.
Sep-30-19       Prepare for depositions of Damon Greenberg and           3.20       928.00          MPR
                corporate representative; draft outline and review
                documents in connection with same;
                communications with George Rau regarding
                discovery deficiencies; review FIS chart and
                                                                     .

                                                                              ___________
                Totals                                                   51.60 $10,081.00


DISBURSEMENTS

Aug-30-19       Imaging for Redacting - Cloudnine                                   109.60
Sep-01-19       Litigation support vendors - August 2019 Web                        131.52
                Hosting Fee - Cloud9 Discovery LLC
Sep-03-19       Subpoena Fees - Service of Deposition Subpoena                      185.00
                on Kevin Feeney - Huseby.com
Sep-08-19       Courier Service from Reeves & Brightwell LLP to                      10.00
                Jackson Walker LLP - 8/26/19 - Courier Depot

Sep-30-19       Copying - Sharp Copier Report - 9/1/19 - 9/30/19                    529.95
                3533 @ 0.15
                                                                                ___________
                Totals                                                              $966.07
                                                                                              ___________
                Total Fee & Disbursements                                                       $11,047.07

                Balance Due Within 30 Days of Receipt




     CONFIDENTIAL                                                                  Q2-Radius-008671
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 58 of 124


                                   Reeves & Brightwell LLP
                                    221 West 6th Street, Suite 1000
                                       Austin, TX 78701-3410


                            Ph:(512) 334-4500     Fax:(512) 334-4492
                                   Federal Tax ID # XX-XXXXXXX
Q2 Software, Inc. dba Q2ebanking                                                       November 6, 2019
13785 Research Blvd
Suite 150
Austin, TX 78750
                                                                             File #:     Q2E100.00003
Attention:   Barry Benton                                                    Inv #:            10781

RE:    Radius Bank


DATE            DESCRIPTION                                      HOURS       AMOUNT         LAWYER

Oct-01-19       Prepare for depositions; emails with Barry Benton     1.40      406.00           MPR
                regarding FIS chart; communications with George
                Rau regarding discovery matters; draft deposition
                outline and review documents in connection with
                same.

Oct-02-19       Prepare for depositions, including drafting outline   2.20      638.00           MPR
                and reviewing documents; meetings with Ryan
                Pierce regarding discovery issues; review contracts
                and statements of work in connection with
                depositions; review/analyze FIS spreadsheet.


                Review/analyze documents/issues relating to Phil      0.20       75.00           RMP
                Peters in advance of upcoming deposition.

Oct-03-19       Communications with George Rau regarding              0.80      232.00           MPR
                discovery issues and regarding deposition of
                Damon Greenberg; review documents and
                communications with Joyce Goodman and others
                regarding privilege log and production issues.


Oct-04-19       Review                                                0.60       99.00           JLG
                                                  and
                communications with Mansi Rodgers regarding
                same.

Oct-07-19       Prepare for depositions; communications with          6.10    1,769.00           MPR
                George Rau regarding same and regarding FIS

      CONFIDENTIAL                                                            Q2-Radius-008672
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 59 of 124

Invoice #:    10781                       Page 2                                   November 6, 2019


                production; communications with Joyce Goodman
                regarding deposition exhibits; meeting with Ryan
                Pierce regarding deposition and discovery issues.


Oct-08-19       Meetings with Ryan Pierce regarding depositions        5.60   1,624.00       MPR
                and other discovery issues; communications with
                George Rau regarding depositions;
                communications with Barry Benton regarding
                same; review/analyze documents and draft
                Greenberg/30b6 outline and otherwise prepare for
                depositions.

Oct-09-19       Review/analyze key documents/materials in              1.80    675.00        RMP
                advance of Phil Peters' deposition.

Oct-10-19       Prepare for depositions; assist Ryan Pierce in         3.90   1,131.00       MPR
                preparation for Peters deposition; draft outline and
                review documents in connection with deposition
                preparation; communications with Ryan Pierce
                regarding same.

Oct-11-19       Prepare for depositions of Greenberg and Peters;       3.70   1,073.00       MPR
                meetings with Ryan Pierce regarding same; review
                documents and review potential exhibits in
                connection with same; communications with FIS'
                outside counsel regarding FIS production.


                Review/analyze key documents/materials in              1.20    450.00        RMP
                preparation for Phil Peters deposition.

Oct-12-19       Review/analyze documents and choose exhibits for 1.30          377.00        MPR
                potential use at trial; review/analyze key
                agreement provisions.
Oct-13-19       Prepare for depositions, including meetings with       5.30   1,537.00       MPR
                Ryan Pierce and revising outline and
                reviewing/analyze documents to use as exhibits.


                Draft/revise deposition outline for upcoming           1.80    675.00        RMP
                deposition of Phil Peters.

Oct-14-19       Prepare for depositions, including meetings with      7.10    2,059.00       MPR
                Ryan Pierce, preparing final outline and exhibits for
                use at deposition; communications with Joyce
                Goodman regarding same; communications with
                George Rau regarding privilege log and discovery
                issues; communications with Barry Benton
                regarding
     CONFIDENTIAL                                                             Q2-Radius-008673
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 60 of 124


Invoice #:    10781                       Page 3                                 November 6, 2019


                deposition logistics; revise 30(b)(6) notice and
                re-serve same; communications regarding same.


                Draft/revise outline for Phil Peters deposition,     5.70   2,137.50       RMP
                including review/analysis of key documents and
                information.
Oct-15-19       Communications and calls with Chris Mugica          8.60    2,494.00       MPR
                regarding FIS production of emails; review/analyze
                FIS spreadsheet and provide detailed request to FIS
                for emails based off same; review outline and
                exhibits and perform final preparation for
                deposition; communications and meetings with
                Ryan Pierce regarding same.


                Draft/revise outline for deposition of Peters and    4.80      0.00        RMP
                confer with Mansi Rodgers re depositions.

                Prepare additional documents for deposition          1.30    214.50        JLG
                exhibits and download
                             .

Oct-16-19       Perform final preparation for deposition; attend and 9.50   2,755.00       MPR
                participate in deposition of Damon Greenberg;
                meetings with Ryan Pierce and Barry Benton in
                connection with same.

                Appear/attend deposition of Damon Greenberg and      9.50   3,562.50       RMP
                communications with Mansi Rodgers and Barry
                Benton before and after deposition.

Oct-17-19       Meeting with Ryan Pierce regarding Peters            2.50    725.00        MPR
                deposition; prepare subpoena for Robert Landstein;
                draft document requests to Radius Bank.


                Prepare for deposition of Phil Peters, including     4.80   1,800.00       RMP
                review/analysis of documents/exhibits and other
                documents.

                Research to locate Robert Landstein; draft notice of 0.90    148.50        JLG
                deposition, subpoena, and notice of issuance of
                subpoena to Robert Landstein.
Oct-18-19       Draft additional discovery requests to Radius Bank; 1.40     406.00        MPR
                call with Ryan Pierce regarding Phil Peters
                deposition; review rules regarding 30b6 testimony.


     CONFIDENTIAL                                                           Q2-Radius-008674
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 61 of 124

Invoice #:    10781                      Page 4                                   November 6, 2019


                Appear/attend deposition of Phil Peters, including    8.00   3,000.00       RMP
                communications during day with Barry Benton re
                same and communications with Mansi Rodgers at
                end of day to discuss next steps/strategy.


                Revise subpoena, deposition notice, and notice of     0.50     82.50        JLG
                issuance of subpoena to Robert Landstein and
                telephone call to confirm current work address.


Oct-21-19       Prepare for deposition of Kevin Feeney; draft task    2.90    841.00        MPR
                list and meeting with Ryan Pierce regarding same
                and regarding case strategy.
                Communications with Mansi Rodgers and court           0.20     33.00        JLG
                reporter for Damon Greenberg's deposition to
                determine if can get expedited transcript.


Oct-22-19       Prepare for deposition of Kevin Feeney; meeting       2.60    754.00        MPR
                with Ryan Pierce regarding case strategy and tasks;
                meeting with Steven Seybold regarding privilege
                log; communications with George Rau and Chris
                Mugica regarding outstanding discovery issues.



                Communicate (in firm) with M. Rodgers about           0.70    189.00        SDS
                compiling privilege log and potential upcoming
                motions to compel.
                Communications with court reporter in Boston          1.10    181.50        JLG
                regarding deposition of Robert Landstein and
                communications with Mansi Rodgers regarding
                same; revise and finalize subpoena and notice of
                issuance of subpoena to Robert Landstein.


Oct-23-19       Prepare for deposition of Kevin Feeney; call with     1.40    406.00        MPR
                Barry Benton regarding same and regarding case
                strategy; emails with Ryan Pierce regarding same;
                finalize Landstein subpoena; work with internal
                team to create damages chart
                                      .


                Email communications with process server              1.10      0.00        JLG
                regarding service of subpoena on Robert Landstein
                and email communications with opposing counsel
                transmitting notice of
     CONFIDENTIAL                                                            Q2-Radius-008675
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 62 of 124

Invoice #:    10781                      Page 5                                   November 6, 2019


                issuance of subpoena; review scheduling order and
                local rules to determine and calendar all pre-trial
                deadlines and communicate with Mansi Rodgers
                regarding same.

Oct-24-19       Communications with opposing counsel re               0.30    112.50        RMP
                outstanding discovery issues and possible
                mediation.
                Finalize and efile Rule 7 disclosure statement;       0.50     82.50        JLG
                communications with process server regarding
                service of subpoena on Robert Landstein;
                communications with court reporter regarding
                location closer to Brockton for Mr. Landstein's
                deposition.

Oct-25-19       Prepare for deposition of Kevin Feeney; draft      4.50      1,305.00       MPR
                discovery requests; perform research in connection
                with potential motions to compel; communications
                with George Rau regarding customer data pulls and
                review/analyze records regarding same;
                communications with Steven Seybold regarding FIS
                motion to compel.


                Work on location for Robert Landstein's deposition 1.30         0.00        JLG
                that is closer to Brockton, MA and communications
                with Mansi Rodgers regarding same; draft
                amended subpoena and amended notice of issuance
                of deposition with new address.


Oct-28-19       Prepare for deposition of Kevin Feeney.               5.00   1,450.00       MPR

                Finalize amended subpoena and amended notice of       1.00    165.00        JLG
                issuance of subpoena and serve same on opposing
                counsel and send to court reporter and send to
                witness Robert Landstein; return meeting room
                contract to Hyatt Place Braintree to reserve room
                for Robert Landstein's deposition.


Oct-29-19       Perform last minute preparation for deposition of     5.50   1,595.00       MPR
                Kevin Feeney; attend and participate in deposition;
                meeting with Radius Bank team regarding
                discovery issues and potential mediation; call with
                Ryan Pierce regarding same.


Oct-30-19       Review/analyze Landstein documents in                 2.30    667.00        MPR
     CONFIDENTIAL                                                            Q2-Radius-008676
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 63 of 124

Invoice #:    10781                       Page 6                                  November 6, 2019


                connection with his deposition; communications
                with Barry Benton, Coy Joyner, and Ryan Pierce
                regarding Q2 depositions and scheduling of same;
                review Phil Peters deposition transcript.


Oct-31-19       Draft letter to Chris Mugica regarding FIS         5.20      1,508.00       MPR
                production of emails with Radius Bank; review
                research done by Steven Seybold in connection with
                same; draft second set of RFPs to Radius Bank;
                review Peters transcript in connection with same;
                meetings with Ryan Pierce regarding case strategy;
                review Greenberg transcript; draft motion to
                compel Radius documents.


                Draft/revise discovery deficiency letter to third    0.10      27.00        SDS
                party FIS.

                Communications with court reporter regarding         0.70      115.50       JLG
                location for Tracie Kosakowski's deposition and
                communications with Mansi Rodgers and Ryan
                Pierce regarding same; communications with court
                reporter regarding change to Damon Greenberg's
                deposition transcript.
                                                                          ___________
                Totals                                              136.90 $39,577.50


DISBURSEMENTS

Oct-01-19       Litigation support vendors - September 2019 Web               131.52
                Hosting Fee - Cloud9 Discovery LLC
Oct-15-19       Vonlane Transportation - (Aus/Houston/Aus) -                   198.00
                MPR
                Out-of-town travel - Hotel - Hyatt Regency                   1,143.64
                (Houston) - RMP
                Out-of-town travel - Reimbursement for                         189.08
                mileage-(Austin/Houston/Austin)-326 miles @
                $0.58/mile - personal vehicle - RMP
                Out-of-town travel - Hotel - Hyatt Regency                   1,002.16
                (Houston) - MPR
Oct-16-19       Out-of-town travel - Lunch - Southside Market -                17.59
                RMP
Oct-17-19       Out-of-town travel - Lunch/Snacks - Poke                       34.35
                Fresh-Houston / Einstein Bros - RMP
                Out-of-town travel - Dinner - Hyatt Regency                    115.88
                (Houston) - RMP; Mansi Rodgers; Barry Benton
                (Q2 General Counsel)

     CONFIDENTIAL                                                            Q2-Radius-008677
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 64 of 124




Invoice #:    10781                     Page 7                               November 6, 2019

Oct-26-19       Videotape Services of Phillip Peters - 7 hours - 7      1,270.00
                disks - 10/18/19 - U.S. Legal Support
Oct-28-19       Out-of-town travel - Airfare (Aus/Boston/Aus) -           442.59
                Delta Airlines - MPR
Oct-29-19       Out-of-town travel - Hotel - Marriott Courtyard           270.87
                (Boston) - MPR
                Out-of-town travel - Transportation - Uber -              179.78
                10/28/19 - 10/29/19 (3 trips) - MPR
                Out-of-town travel - Airport Parking (ABIA) -              50.00
                MPR
Oct-31-19       Copying - Sharp Copier Report - 10/1/19 - 10/31/19        915.15
                - 6101 @ 0.15
                Deposition transcripts - Original & 1 electronic        1,838.05
                certified copy of transcript of Phillip Peters -
                10/18/19 - U.S. Legal Support, Inc
                Deposition transcripts - Original & 1 electronic        2,593.70
                certified copy of transcript of Damon Greenberg -
                10/16/19 - U.S. Legal Support Inc

                                                                     ___________
                Totals                                                 $10,392.36
                                                                                    ___________
                Total Fee & Disbursements                                             $49,969.86

                Balance Due Within 30 Days of Receipt




     CONFIDENTIAL                                                       Q2-Radius-008678
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 65 of 124



                                    Reeves & Brightwell LLP
                                     221 West 6th Street, Suite 1000
                                        Austin, TX 78701-3410


                            Ph:(512) 334-4500     Fax:(512) 334-4492
                                   Federal Tax ID # XX-XXXXXXX
Q2 Software, Inc. dba Q2ebanking                                                         December 9, 2019
13785 Research Blvd
Suite 150
Austin, TX 78750
                                                                               File #:     Q2E100.00003
Attention:   Barry Benton                                                      Inv #:            10857

RE:    Radius Bank


DATE            DESCRIPTION                                           HOURS    AMOUNT         LAWYER

Nov-01-19       Draft motion to compel Radius Bank discovery;     4.30          1,247.00           MPR
                review Coy Joyner documents in connection with
                deposition preparation; email communications with
                Coy Joyner regarding same; draft second set of
                RFPs to Radius Bank; communications with Ryan
                Pierce and Barry Benton regarding deposition of
                Tracie Kosakowski; communications with Chris
                Mugica regarding FIS production of documents.



                Revise and finalize second request for production       0.30       49.50            JLG
                and serve same on opposing counsel.


Nov-04-19       Call with Barry Benton regarding                    3.20          928.00           MPR
                                        ; meetings with Ryan Pierce
                regarding discovery issues and case strategy;
                finalize letter to FIS regarding documents;
                communications with George Rau regarding
                discovery deficiencies; finalize Kosakowski
                deposition notice; communications with John Dube
                regarding                        ; draft motion to
                compel Radius documents/data.


                Communications with court reporter regarding            0.30       49.50            JLG
                correcting transcript; receive corrected transcript
                and save same to network and

      CONFIDENTIAL                                                              Q2-Radius-008679
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 66 of 124


Invoice #:    10857                     Page 2                                 December 9, 2019


                communications with Mansi Rodgers regarding
                same.

Nov-05-19       Call with Chris Mugica ; perform research         3.20     928.00        MPR
                regarding
                      ; draft motion to compel Radius
                documents/data; meetings with Ryan Pierce
                regarding case strategy; review/analyze Radius
                document production; prepare for upcoming
                depositions.

Nov-06-19       Draft response to George Rau regarding document 5.70         0.00        MPR
                and other discovery issues;
                communications/meetings with Ryan Pierce
                regarding same; communications/call with Barry
                Benton regarding                      ;
                communications regarding privilege log;
                review/analyze FIS subpoena and
                                                            ;
                communications with Ryan Pierce regarding same;
                communications with John Dube regarding
                                  ; draft damages disclosure;
                communications/call with Chris Mugica regarding
                FIS subpoena; communications regarding
                                                      and perform
                research regarding same; review/analyze Radius
                Bank's production of data and communications with
                Barry Benton, George Rau, and Ryan Pierce
                regarding same.


                Review/analyze documents produced by Radius       0.70     262.50        RMP
                regarding fraudulent transactions.

Nov-07-19       Communications with FIS regarding subpoena;        5.70   1,653.00       MPR
                communications with Ryan Pierce regarding same;
                revise damages disclosure; prepare for initial
                meeting with Coy Joyner and communications with
                Ryan Pierce regarding same; communications with
                Radius Bank regarding production of Greenberg
                transcript to FIS and review/analyze transcript to
                provide page/line designations for same;
                communications with Steven Seybold regarding
                privilege log; review/analyze documents and
                compile same for Landstein and Kosakowski
                depositions; communications with Joyce Goodman
                and Ryan Pierce regarding same; perform research
                regarding

     CONFIDENTIAL                                                         Q2-Radius-008680
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 67 of 124


Invoice #:    10857                       Page 3                                 December 9, 2019




                                 in connection with same.
                Review/analyze communications/documents              0.10     37.50        RMP
                regarding Coy Joyner preparation.

                Draft/revise privilege log entries based on recent   0.90    243.00        SDS
                agreements.

                Prepare documents for Ryan Pierce to review to       1.10    181.50         JLG
                prepare for Robert Landstein and Tracie
                Kosakowski's depositions; prepare amended
                complaint for filing.

Nov-08-19       Meeting with Coy Joyner for deposition               6.00   1,740.00       MPR
                preparation; meeting with Ryan Pierce regarding
                same; call with Barry Benton regarding deposition
                timing; draft letter to George Rau regarding
                deposition and other discovery issues;
                communications with Coy Joyner regarding
                                       ; communications with Chris
                Mugica regarding FIS subpoena.


                Appear/attend deposition preparation with Coy        2.80   1,050.00       RMP
                Joyner and meet with Mansi Rodgers afterwards to
                discuss next steps/discovery.
Nov-11-19       Meetings with Ryan Pierce regarding Landstein     6.20      1,798.00       MPR
                deposition, FIS subpoena, Radius motion to compel
                and other general case strategy; call with Chris
                Mugica regarding proposal for subpoena; draft
                proposal of same; draft motion to compel aimed at
                Radius Bank and review documents/transcripts in
                connection with same.


                Draft/revise outline of thoughts/issues for          1.30      0.00        RMP
                Landstein deposition, including review of
                deposition testimony relating to him.
Nov-12-19       Call with Chris Mugica regarding FIS subpoena;       5.30      0.00        MPR
                draft questions for FIS chart; compile/review Coy
                Joyner prep documents; draft motion to compel;
                meeting with Steven regarding FIS motion to
                compel; call with Barry Benton regarding FIS
                subpoena and other discovery issues; finalize and
                serve supplemental disclosures.

     CONFIDENTIAL                                                           Q2-Radius-008681
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 68 of 124


Invoice #:    10857                      Page 4                                    December 9, 2019


                Review/analyze documents for deposition of            0.20      75.00        RMP
                Robert Landstein.

Nov-13-19       Draft questions on FIS spreadsheet for FIS counsel; 5.50      1,595.00       MPR
                draft motion to compel aimed at Radius Bank;
                gather documents for Coy Joyner prep meeting;
                communications with Coy Joyner regarding same;
                communications with Radius counsel to satisfy
                meet and confer obligations in advance of filing
                motion to compel; communications with FIS
                counsel regarding subpoenaed documents;
                communications with Radius counsel regarding
                deposition scheduling.


                Draft/revise motion to compel against FIS for         1.40       0.00        SDS
                production of discovery materials and deposition.


Nov-14-19       Prepare for deposition prep meeting with Coy      6.80        1,972.00       MPR
                Joyner; draft motion to compel and review/analyze
                documents, deposition transcript, and other
                materials in connection with same; call with FIS
                counsel; communications with Radius counsel
                regarding deposition scheduling; work on FIS
                motion to compel and communications with Steven
                Seybold regarding same; communications with
                Joyce Goodman regarding Radius motion to
                compel and exhibits to same.



                Draft/revise motion to compel against FIS for         2.80       0.00        SDS
                production and deposition, including incorporating
                comments from Mansi Rodgers.
                Prepare exhibits for Ryan Pierce to use at Robert      2.90    478.50         JLG
                Landstein's deposition; draft motion for leave to file
                under seal; review motion to compel production and
                compile exhibits for same; confer with Mansi
                Rodgers regarding same.


Nov-15-19       Meeting with Coy Joyner, Barry Benton, Hunter       7.00      2,030.00       MPR
                Moses, and Ryan Pierce in preparation for
                upcoming depositions; draft/revise motion to
                compel Radius documents; communications with
                FIS counsel regarding transition to new counsel and
                production of documents;

     CONFIDENTIAL                                                             Q2-Radius-008682
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 69 of 124

Invoice #:    10857                       Page 5                                    December 9, 2019


                communications with Barry Benton regarding
                same.

                Attend deposition preparation with Coy Joyner and      5.00    1,875.00       RMP
                communicate with Mansi Rodgers re same.


                Draft proposed order granting motion to compel and 2.90         478.50         JLG
                proposed order granting motion to file documents
                under seal; revise motion to compel and motion to
                file documents under seal and finalize exhibits to
                both; communications with Mansi Rodgers
                regarding same; draft and revise notice of
                continuation of corporate representative deposition;
                communications with court reporter regarding
                coverage for corporate representative deposition;
                prepare additional documents for exhibits to Robert
                Landstein's deposition.



Nov-17-19       Review/analyze Radius data and summarize same          1.40     406.00        MPR
                in preparation for re-opened 30(b)(6) deposition.


Nov-18-19       Draft/revise motion to compel and accompanying         6.20    1,798.00       MPR
                affidavit; call with FIS' new outside counsel
                regarding status of FIS' production of documents;
                email communications with client regarding same;
                finalize and file motion to compel; review/analyze
                Radius data and draft summary/questions relating
                to same in preparation for continued 30(b)(6)
                deposition.


                Prepare for depositions of Greenberg and               3.50    1,312.50       RMP
                Landstein, including review/analysis of documents
                and prior testimony in case.
                Prepare additional documents for deposition             2.50    412.50         JLG
                exhibits; upload new documents from Radius Bank
                into database; revise exhibits to motion to compel
                and motion to file under seal; finalize all filings and
                prepare same for efiling and efile same; confirm
                arrangements for Wednesday's depositions.


Nov-19-19       Review/analyze documents                               4.50    1,305.00       MPR
                                  ; communications with Barry
                Benton regarding

     CONFIDENTIAL                                                              Q2-Radius-008683
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 70 of 124

Invoice #:    10857                       Page 6                                   December 9, 2019


                        and discussions with FIS; communications
                with Joyce Goodman regarding supplemental
                production of documents and regarding
                confidentiality of deposition transcripts.


                Prepare for depositions of Greenberg and               8.30   3,112.50       RMP
                Landstein, including drafting outlines and
                review/analysis of documents and organization of
                exhibits/materials.

                Communications with Mansi Rodgers regarding            1.00    165.00         JLG

                           and review protective order regarding
                same; review documents in database to confirm
                redactions were made; calculate pretrial
                submission deadlines based on date for pretrial
                scheduling order.


Nov-20-19       Draft responses and objections to second set of        5.00   1,450.00       MPR
                RFPs; perform damages analysis and review
                spreadsheets, invoices, and data relating to same;
                calls with Ryan Pierce regarding Landstein and
                continued 30(b)(6) depositions.

                Appear/attend depositions of Greenberg and             6.50   2,437.50       RMP
                Landstein.

Nov-21-19       Review/analyze                                         4.60   1,334.00       MPR
                                                             ; draft
                privilege log; call with George Rau regarding
                discovery matters; revise responses and objections
                to RFPs; perform damages analysis; call and email
                exchange with FIS' counsel; communications with
                Ryan Pierce and Barry Benton regarding same.


                Review/analyze notes/issues from depositions,          6.00      0.00        RMP
                draft update for client, and travel back to Austin.


Nov-22-19       Meetings with Ryan Pierce and Luke regarding           5.00   1,450.00       MPR
                case strategy and upcoming tasks; perform
                research regarding

                           draft response to Dave Gettings
                regarding same; review
                                                               ;
                perform damages analysis
     CONFIDENTIAL                                                             Q2-Radius-008684
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 71 of 124


Invoice #:    10857                      Page 7                                   December 9, 2019


                and review documents in connection with same.


                Communications with opposing counsel re               1.00    375.00        RMP
                settlement offer and issues relating to discovery
                disputes, and confer with Mansi Rodgers re same.


                Review/analyze background of litigation and           1.00    290.00        LCM
                upcoming pretrials tasks and meeting with Ryan
                Pierce and Mansi Rodgers to discuss same.


                Provide copies of pleadings and discovery             0.20     33.00         JLG
                responses to Luke McHenry for review.

Nov-24-19       Review/analyze key documents including                1.30    377.00        LCM
                pleadings, discovery responses, and contractual
                documents; review billing information
                                           .


Nov-25-19       Revise privilege log; review/analyze                  4.10   1,189.00       MPR

                        ; prepare final set for supplemental
                production; communications with Ryan Pierce
                regarding case strategy; review
                                 and meet with Luke McHenry
                regarding same; draft prep questions for Coy Joyner
                prep session.

                Review/analyze prior invoices to                      0.80    232.00        LCM
                                                and confer with
                Mansi Rodgers on same.
                Prepare additional documents for production and       1.20    198.00         JLG
                work with CloudNine regarding same; review
                documents from CloudNine; revise privilege log.


Nov-26-19       Draft                                                 5.50   1,595.00       MPR
                      ; draft response to Dave Gettings;
                communications with Ryan Pierce regarding FIS
                subpoena and other discovery matters;
                commnunications with George Rau regarding
                agreed order; communications with Chris Petersen
                regarding subpoena and deposition;
                communications with Barry Benton regarding
                discovery matters and deposition of Chris

     CONFIDENTIAL                                                            Q2-Radius-008685
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 72 of 124

Invoice #:    10857                      Page 8                                    December 9, 2019


                Petersen; revise FIS motion to compel; draft trial
                exhibit list.

                Communications with Mansi Rodgers re                0.20        75.00        RMP
                edits/thoughts on communications to FIS' counsel re
                discovery issues.
                Finalize latest document production and zip and       1.40     231.00         JLG
                encrypt and produce same to opposing counsel.


Nov-27-19       Calls with Dave Gettings regarding FIS production     4.00    1,160.00       MPR
                and recovery of fees; call with Ryan Pierce
                regarding same; communications with Chris
                Petersen and George Rau regarding Petersen
                subpoena and deposition; communications with
                Ryan Pierce regarding same; draft
                           for Coy Joyner prep; revise responses
                and objections to RFPs; review/analyze Chris
                Petersen documents in connection with preparation
                for deposition.


                Review/analyze ongoing communications re              0.20      75.00        RMP
                negotiations with FIS concerning discovery and
                witness.
                                                                           ___________
                Totals                                               157.00 $39,684.50


DISBURSEMENTS

Nov-01-19       Deposition transcripts - Videotape Services of                1,565.00
                Damon Greenberg Deposition - 10/16/19 - U.S.
                Legal Support
                Litigation support vendors - October 2019 Web                  131.52
                Hosting Fee - Cloud9 Discovery LLC
Nov-08-19       Subpoena Fees - Service of process to Robert                   175.00
                Landstein c/o HarborOne Bank - Huseby Global
                Litigation
Nov-19-19       Deposition transcripts - Video Services of Kevin               580.00
                Feeney Deposition - 10/29/19 - Huseby Global
                Litigation
                Deposition transcripts - Original Transcript of                758.00
                Kevin Feeney - 10/29/19 - Huseby Global Litigation

Nov-20-19       Hyatt Place (Boston) - Conference Room for                     420.00
                Depositions - 11/20/19
Nov-30-19       Copying - Sharp Copier Report - 11/1/19 - 11/30/19             508.65
                - 3391 @ 0.15

     CONFIDENTIAL                                                             Q2-Radius-008686
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 73 of 124




Invoice #:    10857                   Page 9                           December 9, 2019

                                                               ___________
                Totals                                            $4,138.17
                                                                              ___________
                Total Fee & Disbursements                                       $43,822.67

                Balance Due Within 30 Days of Receipt




     CONFIDENTIAL                                                  Q2-Radius-008687
Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 74 of 124
Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 75 of 124
Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 76 of 124
Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 77 of 124
Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 78 of 124
Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 79 of 124
Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 80 of 124
Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 81 of 124
             Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 82 of 124

                                   Reeves & Brightwell LLP
                                     221 West 6th Street, Suite 1000
                                        Austin, TX 78701-3410


                            Ph:(512) 334-4500     Fax:(512) 334-4492
                                   Federal Tax ID # XX-XXXXXXX
Q2 Software, Inc. dba Q2ebanking                                                        February 10, 2020
13785 Research Blvd
Suite 150
Austin, TX 78750
                                                                              File #:     Q2E100.00003
Attention:   Barry Benton                                                     Inv #:            10975

RE:    Radius Bank


DATE            DESCRIPTION                                          HOURS    AMOUNT         LAWYER

Jan-01-20       Draft/revise deposition designations for pretrial      1.30        0.00           RMP
                deadlines.

Jan-02-20       Meetings with Ryan Pierce regarding pretrial          2.30       667.00           MPR
                filings including proposed jury instructions, and FIS
                subpoena and other trial matters; meeting with
                Luke McHenry and Ryan Pierce regarding
                preparation for trial; communications with George
                Rau regarding reimbursement to Chris Petersen
                and regarding deposition transcript issues;
                communications with Dave Gettings regarding FIS
                subpoena and trial witness; communications with
                Barry Benton regarding trial preparation.


                Draft reply in support of motion to                    5.50    1,595.00           MPR
                compel/sanctions and communications with Ryan
                Pierce regarding same.

                Draft/revise jury charge and instructions, including   5.40    2,025.00           RMP
                review/analysis and research of Texas case law
                bearing on formulation of same.


                Research case law and authority for propositions       4.20    1,218.00           LCM
                asserted in pretrial filings per instructions from
                Ryan Pierce; review standing order on attorneys'
                fees issues; confer with Mansi Rodgers and Ryan
                Pierce regarding pretrial tasks and preparation.
Invoice #:   10975                  Page 2                            February 10, 2020
               Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 83 of 124



               Pacer research to locate proposed jury instructions 3.10       511.50    JLG
               in Western District cases and provide copies of
               same to Ryan Pierce; communications with George
               Rau's office to find out name of court reporter used
               at December depositions; draft deposition
               designations for two of the deponents;
               communications with Reid Green to set up meeting
               for next week.


Jan-03-20      Perform damages analysis and draft spreadsheet         7.00   2,030.00   MPR
               compiling data relating to same; draft stipulated
               facts and review/analyze documents in connection
               with same; meetings with Ryan Pierce regarding
               jury charge and attorneys' fees issues; perform
               deposition designations in connection with pretrial
               filing of same.


               Draft/revise jury charge instructions and verdict      3.20      0.00    RMP
               form, and review/analyze materials associated
               with that, including pattern instructions and case
               law.

               Work on deposition designations for Robert             2.20    363.00    JLG
               Landstein; Pacer research to locate voir dire
               questions in previous Western District cases and
               forward same to Ryan Pierce for review; telephone
               call to George Rau's office regarding court reporter
               for December depositions; draft shell for voir dire
               questions.

Jan-04-20      Draft list deposition designations for deposition      3.10      0.00    MPR
               testimony of Kevin Feeney; review designations
               drafted for Robert Landstein and Phil Peters'
               depositions and propose revisions to same; review
               and edit proposed jury instructions.


               Draft/revise voir dire questions and jury charge.      1.30      0.00    RMP


Jan-05-20      Draft deposition designations for deposition of        4.00   1,160.00   MPR
               Damon Greenberg; review and edit proposed jury
               instructions.
               Draft/revise jury instructions and verdict form for    0.80    300.00    RMP
               pretrial deadlines.
Invoice #:   10975                  Page 3                            February 10, 2020
               Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 84 of 124

Jan-06-20      Draft proposed stipulated facts; draft deposition     9.60    2,784.00   MPR
               designations for Damon Greenberg and Chris
               Petersen; review designations for other witnesses
               and propose edits for same; meetings with Ryan
               Pierce regarding proposed jury instructions; revise
               proposed jury instructions; meeting with Luke
               McHenry regarding motion in limine and draft
               motion regarding presentation of attorneys' fees;
               review/analyze and edit same; communications to
               George Rau regarding trial stipulations;
               communications with Barry Benton regarding
               witness preparation in advance of trial;
               communications with trial witnesses regarding
               preparation for trial; meeting with exhibit company
               regarding presentation of exhibits and
               demonstratives for trial; revise letter to George Rau
               regarding confidentiality of deposition transcript
               and communications with Joyce Goodman
               regarding same.


               Draft/revise deposition designations for pretrial     5.30    1,987.50   RMP
               filings, review/analyze and revise jury charge for
               pretrial filings, review/analyze and revise motion in
               limine for pretrial deadlines, and review/analyze
               issues relating to witness and exhibit lists.


               Draft/revise motions in limine and research on         3.50   1,015.00   LCM
               same; confer with Mansi R and Ryan P on research
               issues and upcoming filings.
               Revise list of deposition designations; research       3.10    511.50    JLG
               regarding jury questionnaire; attend meeting with
               Reid Green; draft letter de-designating confidential
               portions of Damon Greenberg's deposition and
               forward same to opposing counsel;
               communications with George Rau's office
               regarding court reporter for Coy Joyner's and Chris
               Peterson's depositions and communications with
               court reporting firm regarding same.


Jan-07-20      Draft exhibit list and witness list and                9.90   2,871.00   MPR
               review/analyze documents in connection with
               same; revise damages analysis and review/analyze
               data regarding same; draft proposed stipulated
               facts; emails with trial witnesses regarding trial
               preparation; meetings with Ryan Pierce regarding
               finalizing exhibit
Invoice #:   10975                  Page 4                            February 10, 2020
               Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 85 of 124

               list and trial strategy generally; call with Barry
               Benton regarding trial strategy and witness list.

               Draft/revise pretrial filings, including jury charge     3.30   1,237.50   RMP
               and instructions, motions in limine, and other
               filings, including review of related rules and case
               law, and including ongoing communications with
               trial team re same.

               Plan and prepare for upcoming trial; continued           5.00   1,450.00   LCM
               revisions to pretrial filings including motions in
               limine; continued research related to trial issues;
               review deposition of Landstein; multiple
               conferences with team members.

               Extensive trial preparation, including work on           7.20   1,188.00   JLG
               deposition designations; research regarding
               motions in limine and jury instructions; draft
               pleading for filing all pretrial filings and providing
               estimate of trial length; work on spreadsheet of
               damages for use at trial.

Jan-08-20      Revise damages spreadsheet and communications       7.50        2,175.00   MPR
               with Ryan Pierce and Joyce Goodman regarding
               same; draft declaration of Barry Benton in support
               of motions in limine and review/analyze documents
               in connection with same; revise proposed stipulated
               facts and communications with Ryan Pierce
               regarding same; conference with George Rau
               regarding stipulations and other pre-trial matters
               and draft stipulations in connection wtih same;
               communications with team and George Rau
               regarding witness list; communications regarding
               formating and requirements of exhibit list;
               review/revise deposition designations;
               review/revise motions in limine; extensive work
               generally on all pretrial filings.


               Prepare for hearing before Magistrate Judge              2.50    725.00    MPR
               Hightower on motion to compel/motion for
               sanctions; communications with Ryan Pierce and
               Barry Benton regarding same; review/analyze
               materials and case law in connection with same.


               Review/analyze pretrial filings and revise same,         3.20      0.00    RMP
               including jury charge and motions in limine.
Invoice #:   10975                  Page 5                            February 10, 2020
               Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 86 of 124

               Plan and prepare for upcoming trial including            6.00    1,740.00   LCM
               following tasks: research related to pretrial filings;
               drafting of pretrial motions, including motion in
               limine; continued review and revisions to pretrial
               filings, exhibits, deposition designations, and
               stipulations; and conferences with team.


               Work on deposition designations; work with Admin 7.00            1,155.00   JLG
               on highlighting deposition designations; telephone
               call to court regarding jury questionnaire; review
               local rules on witness lists in pretrial filings;
               compile selected trial exhibits to send to Ryan
               Pierce for review; begin to draft order on motions in
               limine; revise damages spreadsheet.


Jan-09-20      Perform significant work on pre-trial filings           9.80     2,842.00   MPR
               including exhibit list, jury instructions, statement of
               claims, witness list, and motions in limine; draft
               declaration of Barry Benton in support of motion in
               limine and review/analyze documents in
               connection with inclusion in same; meetings with
               Luke McHenry and Joyce Goodman regarding
               pretrial filings; calls with Ryan Pierce regarding
               same; communications with Dave Gettings
               regarding FIS trial witness.


               Prepare for telephonic hearing on motion to              2.60     754.00    MPR
               compel/motion for sanctions; attend and argue
               hearing on motions; communications with Barry
               Benton and Ryan Pierce regarding same.

               Review/analyze and revise pretrial filings, in           3.00    1,125.00   RMP
               particular jury charge and motion in limine,
               including review of relevant authority.
               Plan and prepare for trial: review and revisions to      8.50    2,465.00   LCM
               numerous pretrial filings, creation of pretrial
               disclosure filings, continued review of deposition
               designations; communications with team on
               pretrial issues and motion to compel; and review of
               multiple communications regarding pre-trial
               filiings.

               Compile electronic version of additional trial           10.80   1,782.00   JLG
               exhibits; work on jury charge and cites in same;
               work on exhibit list and witness list; work on
               motion in limine; continue to work on
Invoice #:   10975                  Page 6                            February 10, 2020
               Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 87 of 124

               proposed order for motion in limine; arrange to get
               electronic recording of today's hearing before
               Magistrate Judge and arrange to get copy of
               transcript of same; research to locate Radius
               agreements on Wayback Machine.

Jan-10-20      Perform extensive work on all pre-trial filings in  8.90       2,581.00   MPR
               preparation for filing; communications with Ryan
               Pierce, Luke McHenry, Joyce Goodman, and Susan
               Serna regarding same; finalize and file same;
               perform initial review of Radius pre-trial filings;
               review/analyze order on motions to compel/motion
               for sanctions and communications with Ryan
               Pierce regarding same; draft summary of same for
               Barry Benton and consider recommendation for
               strategy in light of same.


               Review/analyze latest drafts of pretrial filings and    1.00    375.00    RMP
               provide feedback.

               Review/analyze and finalize pretrial filings,           5.00   1,450.00   LCM
               including cites checks for jury instructions, local
               rule, motion in limine, deposition designations,
               witness list, etc., and review order on motion to
               compel.

               Revise witness list; revise all pretrial filings to     9.40   1,551.00   JLG
               correct styles and cites to local rules; prepare
               documents for production and produce same to
               opposing counsel; work on exhibits; draft trial
               stipulations; revise joint pretrial stipulations to
               separate stipulations agreed to by defendant and
               those not agreed to; prepare all pretrial filings for
               efiling and efile same.

Jan-12-20      Draft trial issues outline.                             1.30      0.00    MPR

Jan-13-20      Review/analyze Radius pretrial filings and work on 7.30           0.00    MPR
               objections to exhibit list; call with Ryan Pierce
               regarding trial strategy; call with Barry Benton and
               Ryan Pierce regarding same; call with Dave
               Gettings regarding confidentiality issues involving
               FIS; draft trial outline and review documents in
               connection with same; emails with witnesses
               regarding trial scheduling issues; work on
               accounting to submit to court in connection with
               order on motion to compel; draft list of materials
               for each witness to review in advance of
Invoice #:   10975                  Page 7                            February 10, 2020
               Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 88 of 124

               meetings; work on objections to Radius deposition
               designations and perform research in connection
               with same.
               Ongoing communications re possible continuance          2.20    825.00    RMP
               and risks/benefits of same, and communications re
               requirements on Radius of sanctions order.


               Draft shell for objections to deposition             4.20       693.00    JLG
               designations; draft shell for objections to Radius
               Bank's trial exhibits; draft shell for accounting of
               fees related to renewed motion to compel and draft
               declaration for Mansi Rodgers in support of same;
               compile electronic set of Radius Bank's trial
               exhibits; download Coy Joyner's deposition exhibits
               from court reporter's repository; email
               communications with court clerk and court reporter
               regarding transcription of audio recording from
               motion to compel hearing.


               Review/analyze and download Radius Bank's               0.40     66.00    JLG
               document production.

Jan-14-20      Review/analyze new Radius document production;          7.80   2,262.00   MPR
               emails with internal team regarding same; meeting
               with team regarding trial tasks; draft objections to
               Radius Bank trial exhibits and deposition
               designations.

               Meet with team to discuss trial tasks.                  0.70      0.00    RMP

               Review/analyze recently produced documents and          4.50   1,305.00   LCM
               meet with litigation team to discuss pretrial matters
               and filings.
               Arrange for set of Radius Bank's trial exhibits for     7.00   1,155.00   JLG
               Mansi Rodgers; work on uploading Radius Bank's
               production; communications with court reporter
               regarding Feeney's videotaped deposition;
               communications with court reporter regarding
               transcript from motion to compel hearing; check
               Judge Pitman's calendar for next 30 days; work on
               trial notebooks.

Jan-15-20      Compile materials to send to each trial witness for     6.10      0.00    MPR
               review; communications with each trial witness
               regarding same; communications with George Rau
               regarding Chris Petersen expenses
Invoice #:   10975                  Page 8                            February 10, 2020
               Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 89 of 124

               reimbursement and payment of sanctions; draft
               ideas for trial demonstratives and communications
               with team regarding same; draft declaration in
               support of fees accounting; review/analyze key
               documents produced by Radius Bank;
               review/analyze Radius proposed trial exhibits in
               connection with drafting of objections to same.


               Review/analyze Joyner deposition in preparation        1.50       0.00    RMP
               for upcoming witness meeting.

               Review/analyze latest production from Radius           5.50    1,595.00   LCM
               Bank.

               Revise fee spreadsheet and confer with Mansi           4.40     726.00    JLG
               Rodgers regarding same; revise pleading and
               Mansi's declaration in connection with the
               accounting; telephone call to court regarding
               submission of accounting; compile Q2's trial
               exhibits; update Ryan Pierce's trial notebook;
               communications with Reid Green transmitting
               pleadings and transcripts and spreadsheet for
               review; download Feeney video deposition from
               court reporter's FTP site.

Jan-16-20      Revise responses/objections to pretrial filings;       7.20    2,088.00   MPR
               revise declaration in support of accounting for
               motion to compel; draft key witness trial outline
               and review/analyze documents and exhibits in
               connection with same; meeting with Ryan Pierce
               and Joyce Goodman regarding pretrial filing
               responses and other pretrial matters; emails with
               witnesses regarding trial preparation meetings;
               emails with George Rau and Barry Benton
               regarding payment of sanctions.


               Review/analyze objections to Radius' pretrial           1.40    525.00    RMP
               filings and draft/revise objections to Radius' pretrial
               filings.
               Review/analyze documents produced by Plaintiff         5.50    1,595.00   LCM
               on Monday.

               Listen to audio recording from last week's motion to 5.50       907.50    JLG
               compel hearing and send summary of same to
               Mansi Rodgers and Ryan Pierce; work on Radius
               production in database; draft declaration for
               Beverly Reeves to submit with
Invoice #:   10975                  Page 9                            February 10, 2020
               Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 90 of 124

               accounting of fees; draft response to defendant's
               motion in limine; revise spreadsheet to attach to fee
               declaration.
Jan-17-20      Finalize pretrial filing objections and accounting for 7.90    2,291.00   MPR
               filing; draft witness outlines; communications with
               Ryan Pierce regarding damages issues and
               evidence relating to same; communications with
               Barry Benton regarding case strategy; call and
               email communications with Dave Gettings
               regarding FIS trial witness and confidentiality
               issues; communications and development of
               strategy regarding motion for continuance; perform
               initial review of Radius' objections to Q2's pretrial
               filings.

               Review/analyze and revise objections to pretrial        3.00   1,125.00   RMP
               filings, and draft/revise overarching thoughts for
               opening statement and witness questioning.


               Review/analyze documents produced by Plaintiff          1.20    348.00    LCM
               this past Monday and confer with trial team on
               same.
               Finalize response to motion in limine, objections to 5.30       874.50    JLG
               deposition designations, objections to trial exhibits,
               and accounting of fees and prepare all for efiling
               and efile same; draft objections to jury charge; draft
               amended witness list; draft motion for leave to file
               amended witness list and proposed order; provide
               previous document production to George Rau's
               office.


Jan-18-20      Draft motion for sanctions/motion for continuance;      4.60   1,334.00   MPR
               review certain documents produced by Radius in
               connection with same; communications with Ryan
               Pierce, Joyce Goodman, and Luke McHenry in
               connection with same and regarding Radius
               document production details; communications with
               Barry Benton regarding same.


               Review/analyze supplemental documents produced          1.50    562.50    RMP
               by Radius and ongoing communications with team
               re trial tasks.
               Review/analyze documents produced by Radius             6.20   1,798.00   LCM
               and confer with team on relevant documents.
Invoice #:   10975                  Page 10                           February 10, 2020
               Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 91 of 124

               Download and review Radius Bank's newest             2.10    346.50    JLG
               production; review metadata to obtain information
               on the production and the names of the custodians;
               communications with Ryan Pierce and Mansi
               Rodgers regarding same; run searches for specific
               documents for Ryan Pierce; upload production to
               database.

Jan-19-20      Draft motion for sanctions/motion for continuance,   5.10   1,479.00   MPR
               perform research in connection with same, and
               communications with Ryan Pierce regarding same.


               Review/analyze and revise motion for                 0.40    150.00    RMP
               sanctions/continuance.

               Review/analyze document production and confer        1.90    551.00    LCM
               with team; review motion for sanctions and related
               correspondence.
Jan-20-20      Draft motion for sanctions/motion for continuance; 10.20    2,958.00   MPR
               communications with Ryan Pierce and Joyce
               Goodman regarding same; draft declaration and
               proposed order in connection with same; perform
               research relating to same and relating to standards
               governing default judgment; calls with George Rau
               to confer about motion and about Radius' discovery
               efforts; revise motion in light of same; perform
               additional research in light of same; review hearing
               transcript, order, and other materials in connection
               with same; communications with Ryan Pierce
               regarding same.



               Draft/revise outline for Coy Joyner witness          3.40   1,275.00   RMP
               meetings/preparation.

               Review/revise motion for continuance and             1.10    412.50    RMP
               sanctions, including discussions with Mansi
               Rodgers re same and review of legal authority.
               Review/analyze most recent document production.      3.50   1,015.00   LCM


               Compile exhibits for motion for sanctions and/or     3.60    594.00    JLG
               continuance and draft proposed order; draft motion
               to shorten time to respond to motion for sanctions
               and/or continuance and draft proposed order; draft
               motion for
Invoice #:   10975                  Page 11                           February 10, 2020
               Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 92 of 124

               expedited hearing and draft proposed order; review
               Radius document production in database to obtain
               information to use in motion for sanctions and/or
               continuance and communications with Mansi
               Rodgers regarding same.


               Print select documents from latest production to        1.40    231.00    JLG
               provide to Mansi Rodgers; check latest production
               in database; search for Feeney and Peters emails in
               latest production; revise and finalize motion to file
               amended witness list and prepare same for efiling
               and efile same.

Jan-21-20      Revise motion for continuance and for sanctions;        4.60   1,334.00   MPR
               multiple communications with George Rau, Ryan
               Pierce, and Joyce Goodman in connection with
               same; perform research in connection with same;
               review/revise all related filings, including
               declaration and proposed order.


               Meeting with witness regarding damages matters;         5.10   1,479.00   MPR
               highlight relevant portions of testimony and send
               same and other materials to witness for review
               before trial; meeting with Ryan Pierce and Joyce
               Goodman regarding preparation for pretrial
               conference and trial.

               Review/analyze motion for continuance and               0.80    300.00    RMP
               sanctions and confer with Mansi Rodgers re same.


               Meet with John Dube to discuss trial and issues         4.20   1,575.00   RMP
               relating to testimony.

               Extensive work on motion for continuance and for 6.40          1,056.00   JLG
               sanctions and Mansi Rodgers' declaration and
               exhibits and proposed order; work on motion for
               expedited telephone hearing on motion for
               continuance and proposed order and motion to
               shorten time for response to motion for continuance
               and proposed order; multiple communications with
               Mansi Rodgers regarding motions; prepare all
               motions for efiling and efile same.


               Review supplemental document production from            1.30    214.50    JLG
               Radius and upload same to database; review
               production in database; begin to
Invoice #:   10975                  Page 12                           February 10, 2020
               Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 93 of 124

               compile set of exhibits objected to by both parties in
               preparation for Friday's pretrial conference.


Jan-22-20      Review expert testimony on attorney fees and             0.40     190.00    BGR
               communicate additional points to Mansi Rodgers.


               Meetings with trial witnesses in advance and in      9.50        2,755.00   MPR
               preparation for trial; meeting/discussions with Ryan
               Pierce in connection with same; prepare materials
               to send to witnesses for review prior to trial;
               prepare for pretrial conference and hearing on
               motion for continuance/motion for sanctions.


               Prepare for meeting with Coy Joyner to discuss           4.80    1,800.00   RMP
               issues and trial and attend meeting with Coy to
               discuss case and trial preparation.
               Appear for meeting with Jesse Barbour to discuss         3.80    1,425.00   RMP
               trial prep and meet with Mansi Rodgers re same.


               Review/analyze document prodcution from Radius           5.20    1,508.00   LCM
               Bank.

               Draft notice of clarification for motion for             5.80     957.00    JLG
               continuance and for sanctions and communications
               with Mansi Rodgers regarding same and prepare
               same for efiling and efile same; draft index for
               judge's notebook for pretrial conference and
               compile exhibits objected to by the parties and
               compile all pleadings and matters at issue at
               Friday's hearing and prepare deposition transcripts
               with the parties' objections to testimony;
               communications with Reid Green regarding
               preparation for upcoming trial; forward selected
               documents via ShareFile to John Dube on Mansi
               Rodgers' behalf.


Jan-23-20      Meeting with trial witness in preparation for trial;     10.60   3,074.00   MPR
               meetings with Ryan Pierce regarding same and
               regarding trial strategy generally; prepare for
               hearing on motion for sanctions and final pretrial
               conference; review/analyze Radius' response to
               motion for continuance/sanctions; review/analyze
               Radius' response to motion in limine.
Invoice #:   10975                  Page 13                           February 10, 2020
               Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 94 of 124

               Appear/attend witness meeting with Leslie Chaffer      4.80   1,800.00   RMP
               to discuss case and witness preparation.


               Review/analyze pretrial filings in advance of          0.30    112.50    RMP
               pretrial conference.

               Review/analyze issues and Radius' response in          1.00    375.00    RMP
               regard to plaintiff's motion for sanctions and
               continuance.
               Review/analyze Radius Response to Motion for           0.30     87.00    LCM
               Continuance.

               Review/analyze Radius Bank's document                  5.00   1,450.00   LCM
               production.

               Finalize judge's notebook and folders with other       1.40    231.00    JLG
               documents to use at pretrial conference; send
               documents to Coy Joyner via ShareFile link.


Jan-24-20      Prepare for final pretrial conference and hearing on   4.20   1,218.00   MPR
               motion for continuance/sanctions; attend same;
               emails and calls with client regarding same.


               Review/analyze filings in advance of pretrial          3.00   1,125.00   RMP
               conference, attend pretrial conference, and discuss
               with team next steps and issues in light of rulings
               from conference.

               Revise judge's notebook in advance of pretrial         1.00    165.00    JLG
               conference; research to locate and print caselaw
               cited in motion for continuance and response
               thereto; estimate fees relating to motion for
               continuance.

Jan-27-20      Perform research relating to default judgment          3.70   1,073.00   MPR
               papers and discussions with Ryan Pierce regarding
               same; review/analyze order on attorneys' fees.


               Review/analyze communications from new                 0.30    112.50    RMP
               counsel for Radius and confer with team re next
               steps.
               Complete transcript order form and email same to       0.40     66.00    JLG
               court reporter requesting transcription of last
               week's pretrial conference.
Invoice #:   10975                  Page 14                           February 10, 2020
               Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 95 of 124

Jan-28-20      Draft default judgment papers, including proposed     8.40   2,436.00   MPR
               default judgment and declaration of John Dube
               proving up damages; perform research in
               connection with same; meetings with Ryan Pierce
               regarding discussions with Radius' new counsel;
               call with Barry Benton regarding same.


               Communications with Mansi Rodgers and then            0.40    150.00    RMP
               communications with Barry Benton re next steps
               and strategy.
               Westlaw and Pacer research to locate motions for      1.40    231.00    JLG
               attorneys fees and orders in Judge Pitman's court
               and research regarding default judgments and
               confer with Mansi Rodgers regarding same.


Jan-29-20      Draft default judgment papers, including proposed 7.00          0.00    MPR
               default judgment, declaration of John Dube proving
               up damages, and declarations in support of
               attorneys' fees, costs, and interest; perform
               research in connection with same; meetings with
               Ryan Pierce regarding same; perform research
               regarding                                    relating to
               default judgment; review/analyze transcript of
               hearing on default and revise papers in light of
               same; call with Radius counsel regarding potential
               settlement; call with Barry Benton regarding same;
               review proposal relating to same; communications
               with Ryan Pierce regarding same.


               Review/analyze draft declaration for John Dube        1.10    412.50    RMP
               and other default-related filings.

               Review/analyze settlement correspondence from         0.50      0.00    LCM
               Radius counsel; review transcript of recent hearing
               and email correspondence with team regarding
               next procedural steps.

               Communications with court reporter regarding          0.10     16.50    JLG
               transcript from pretrial hearing.

Jan-30-20      Draft default judgment papers, including proposed     7.80   2,262.00   MPR
               order, proposed default judgment, declarations, and
               potential motion for attorneys fees; discussions
               with Ryan Pierce regarding same; perform
               research in connection with same; review
               correspondence from Radius
Invoice #:   10975                  Page 15                           February 10, 2020
               Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 96 of 124

               counsel to court; discussions with Ryan Pierce and
               Barry Benton regarding same; communications
               with John Dube regarding declaration on damages;
               compile transaction list and other exhibits to
               declaration; perform research regarding



               Review/analyze and revise default-related filings,    2.00         0.00    RMP
               including review of transcript and related rules, and
               confer with Mansi Rodgers re same.


               Communications with CloudNine to request               0.60       99.00    JLG
               January billing information to include in fee request
               to the court; draft pleading for filing proposed order
               and final judgment with the Court.


Jan-31-20      Finalize and file all papers relating to default       4.60     1,334.00   MPR
               judgment and proposed order on same;
               communications with Ryan Pierce, John Dube,
               Joyce Goodman, and Sinead O'Carroll regarding
               same; communications with opposing counsel
               regarding filing of transaction list under seal and
               review rules relating to same.


               Review/analyze and review drafts of default            2.00        0.00    RMP
               filings, including ongoing communications with
               team re same.
               Draft motion for leave to file document under seal 2.30          379.50    JLG
               and proposed order granting same; format
               spreadsheet to attach to John Dube's declaration;
               finalize proposed order filings and prepare same for
               efiling and efile same.
                                                                            ___________
               Totals                                                436.50 $107,524.50


DISBURSEMENTS

Dec-08-19      Deposition transcripts - Video Services of                      1,160.00
               Depositions of Robert Landstein & Damon
               Greenburg - Vol II - 11/20/19 - Huseby.Com
Jan-01-20      Out-of-town travel - Airfare (Aus/Bos/Aus) -                     -260.00
               11/19/19 - United - RMP - Credit to Airfare on
               Jan.2020 Inv 10903
Invoice #:   10975                       Page 16                         February 10, 2020
               Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 97 of 124
               Litigation support vendors - Dec 2019 Web Hosting     153.44
               Fee - Cloud9 Discovery LLC
Jan-06-20      Litigation support vendors - The Exhibit            2,500.00
               Company-Non-refundable retainer for trial exhibits
               - Reid Green
Jan-07-20      Deposition transcripts - Copy of the oral and video 1,348.90
               deposition of Corp. Rep of Coy Joyner - 12/3/19 -
               Hoffman Reporting & Video Service
               Deposition transcripts - Copy of the oral and video   650.80
               deposition of Chris Peterson - 12/10/19 - Hoffman
               Reporting & Video Service
Jan-09-20      US District Clerk - CD of Mansi Rodgers                31.00
               telephone hearing on 1/9/2020
Jan-14-20      Transcript of Telephonic Conference - 1/9/20 - Lily   142.60
               I Reznik, CRR, RMR - Official Court Reporter

Jan-15-20      Conference Call - 1/13/20 - A+ Conferencing                3.12
Jan-28-20      Pamela Andasola - Pretrial Conference Hearing             25.25
               Transcript - 1/28/20
Jan-31-20      Copying - 1/1/20 - 1/31/20 Sharp Copier Report -         377.85
               2519 @ 0.15
               Litigation support vendors - Cloud Based Web             232.91
               Hosting - Tech Time and Data Load Fees - Jan 2020

               Litigation support vendors - January 2020 Web            460.32
               Hosting Fee - Cloud9 Discovery LLC
                                                                   ___________
               Totals                                                 $6,826.19
                                                                                  ___________
               Total Fee & Disbursements                                           $114,350.69

               Balance Due Within 30 Days of Receipt
Invoice #:   10975                  Page 17                           February 10, 2020
               Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 98 of 124
                                    TRUST STATEMENT
                                                             Disbursements          Receipts

Jan-16-20      Received From: Radius Bank                                            5,000.00
               From Radius Bank - for Q2E100.00003
Jan-28-20      Received From: Radius Bank                                            9,703.50
               Required payment to Q2E by court in Radius matter

Jan-29-20      Paid To: Q2 Software Inc                              14,703.50
               From Reeves & Brightwell LLP Trust Account
                                                                   ___________    ___________
               Total Trust                                           $14,703.50     $14,703.50

               Trust Balance                                                            $0.00
Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 99 of 124




                    EXHIBIT A-2

              FILED UNDER SEAL
Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 100 of 124




                    EXHIBIT A-3

              FILED UNDER SEAL
Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 101 of 124




                    EXHIBIT A-4

              FILED UNDER SEAL
Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 102 of 124




                      EXHIBIT A-5
               Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 103 of 124

DocuSign Envelope ID: F521D0DE-DCC1-4606-8189-DF2209FCBCC4




       CONFIDENTIAL                                                  Q2-Radius-008688
               Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 104 of 124

DocuSign Envelope ID: F521D0DE-DCC1-4606-8189-DF2209FCBCC4




       CONFIDENTIAL                                                  Q2-Radius-008689
               Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 105 of 124

DocuSign Envelope ID: F521D0DE-DCC1-4606-8189-DF2209FCBCC4




       CONFIDENTIAL                                                  Q2-Radius-008690
               Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 106 of 124

DocuSign Envelope ID: F521D0DE-DCC1-4606-8189-DF2209FCBCC4




       CONFIDENTIAL                                                  Q2-Radius-008691
               Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 107 of 124

DocuSign Envelope ID: F521D0DE-DCC1-4606-8189-DF2209FCBCC4




       CONFIDENTIAL                                                  Q2-Radius-008692
               Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 108 of 124

DocuSign Envelope ID: F521D0DE-DCC1-4606-8189-DF2209FCBCC4




       CONFIDENTIAL                                                  Q2-Radius-008693
               Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 109 of 124

DocuSign Envelope ID: F521D0DE-DCC1-4606-8189-DF2209FCBCC4




       CONFIDENTIAL                                                  Q2-Radius-008694
               Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 110 of 124

DocuSign Envelope ID: F521D0DE-DCC1-4606-8189-DF2209FCBCC4




       CONFIDENTIAL                                                  Q2-Radius-008695
               Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 111 of 124

DocuSign Envelope ID: F521D0DE-DCC1-4606-8189-DF2209FCBCC4




       CONFIDENTIAL                                                  Q2-Radius-008696
Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 112 of 124




                     EXHIBIT A-6
    Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 113 of 124




CONFIDENTIAL                                              Q2-Radius-008697
    Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 114 of 124




CONFIDENTIAL                                              Q2-Radius-008698
    Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 115 of 124




CONFIDENTIAL                                              Q2-Radius-008699
                   Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 116 of 124

FIS                                                                                             Invoice Number: 28528213
5430 Data Court, Suite 100                                                                                Page: 1 of 1
Ann Arbor, MI 48108                                                                                Invoice Date: 12/06/2019
                                                                                             Services for the month of November 2019



                                              INVOICE
Q2 SOFTWARE, INC.                          Account Number:      90435
SUITE 150                                 Account Executive:    Rodney D. Schultz (RDS)
13785 RESEARCH BLVD                                Territory:
AUSTIN, TX 78750                                     Terms:     Net 30

ATTN: Accounts Payable




Description                                                      Units               Unit Price                      Extended
Bill Consolidation and Payment Svcs
Cost/Exp Assoc w/Q2 v.Radius Litigation                            1                10,000.00000                      10,000.00

                                                  Bill Consolidation and Payment Svcs Total:                       $10,000.00

                                                                                          Invoice Total:           $10,000.00




Please remit to:
Accounting Department                                                      IF YOU HAVE ANY QUESTIONS REGARDING THIS
FIS                                                                        INVOICE, PLEASE CONTACT:
PO Box 4535                                    § — Taxable Item            FIS BILLING AT FISBILLING@FISGLOBAL.COM OR
Carol Stream, IL 60197-4535                                                1-866-275-6868, OPTION 7-2.

       CONFIDENTIAL                                                                               Q2-Radius-008700
Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 117 of 124
Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 118 of 124




                     EXHIBIT A-7
                 Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 119 of 124




From:                  Mansi Rodgers
Sent:                  Friday, February 14, 2020 4:55 PM
To:                    'David Prichard'; 'Talotta, Jon M.'
Cc:                    Ryan Pierce
Subject:               Q2 v. Radius--motion for attorneys' fees/expenses


David and Jon,

We would like to confer about Q2’s forthcoming motion for attorneys’ fees/expenses. We previously produced all
invoices showing Q2’s fees and expenses incurred to date, with the exception of the two latest invoices, which I will send
you on Monday. In total, we will be seeking $286,871 in attorneys’ fees and $38,318.40 in expenses. Please note that
the fee amount is net of the sanctions Radius already has paid and includes only the amount we’re seeking for
previously‐incurred fees (and not any fees associated with post‐judgment motions/appeal).

Please let us know your availability for a call. I’ll be a bit out of pocket Monday, but am otherwise generally available to
discuss next week.

Thanks,
Mansi


Mansi Rodgers | 512-334-4496 | fax 512-334-4492 | mrodgers@reevesbrightwell.com
Reeves & Brightwell LLP, 221 W. 6th Street, Suite 1000, Austin, TX 78701-3410

The information in this email may be confidential and privileged. If you are not the intended recipient, be aware that any review of
this communication is prohibited, and you should notify the sender by return email and delete this email from your system.




                                                                   1
                 Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 120 of 124




From:                  Mansi Rodgers
Sent:                  Monday, February 17, 2020 1:43 PM
To:                    'David Prichard'; 'Talotta, Jon M.'
Cc:                    Ryan Pierce
Subject:               RE: Q2 v. Radius--motion for attorneys' fees/expenses
Attachments:           10903.pdf; Reeves & Brightwell Invoice January 2020 Time (00033371xD786C).pdf


David and Jon,

As noted in my email below, attached are Q2’s two latest invoices. Please let us know when you’re available to confer.

Best,
Mansi

From: Mansi Rodgers
Sent: Friday, February 14, 2020 4:55 PM
To: David Prichard <dprichard@prichardyoungllp.com>; Talotta, Jon M. <jon.talotta@hoganlovells.com>
Cc: 'Ryan Pierce' <rpierce@reevesbrightwell.com>
Subject: Q2 v. Radius‐‐motion for attorneys' fees/expenses

David and Jon,

We would like to confer about Q2’s forthcoming motion for attorneys’ fees/expenses. We previously produced all
invoices showing Q2’s fees and expenses incurred to date, with the exception of the two latest invoices, which I will send
you on Monday. In total, we will be seeking $286,871 in attorneys’ fees and $38,318.40 in expenses. Please note that
the fee amount is net of the sanctions Radius already has paid and includes only the amount we’re seeking for
previously‐incurred fees (and not any fees associated with post‐judgment motions/appeal).

Please let us know your availability for a call. I’ll be a bit out of pocket Monday, but am otherwise generally available to
discuss next week.

Thanks,
Mansi


Mansi Rodgers | 512-334-4496 | fax 512-334-4492 | mrodgers@reevesbrightwell.com
Reeves & Brightwell LLP, 221 W. 6th Street, Suite 1000, Austin, TX 78701-3410

The information in this email may be confidential and privileged. If you are not the intended recipient, be aware that any review of
this communication is prohibited, and you should notify the sender by return email and delete this email from your system.




                                                                   1
               Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 121 of 124




From:                 Mansi Rodgers
Sent:                 Friday, February 21, 2020 3:26 PM
To:                   David Prichard
Cc:                   Ryan Pierce
Subject:              RE: Q2 v. Radius--invoices


Thank you. We agree to seek the stipulated amount of $275,000 in attorneys’ fees (understanding your caveat that
Radius plans to challenge Q2’s entitlement to such fees), and the stipulated amounts of $15,000 and $25,000 for
conditional attorneys’ fees awards for post‐judgment motions and appeal. We also plan to seek the $38,301.17 in
expenses/costs, but based on your email, will not represent that those amounts are unopposed.

Thank you also for confirming that you do not oppose the motion to file under seal.

We will look out for Radius’ settlement response on Monday.

Have a nice weekend,
Mansi

From: David Prichard <dprichard@prichardyoungllp.com>
Sent: Friday, February 21, 2020 1:35 PM
To: Mansi Rodgers <mrodgers@reevesbrightwell.com>
Subject: RE: Q2 v. Radius‐‐invoices

That is what I thought. The $275,000 is just for fees.

David M. Prichard
Prichard Young, LLP
10101 Reunion Place, Suite 600
San Antonio, Texas 78216
Telephone: 210.477.7401
Facsimile: 210. 477.7451
Email: dprichard@prichardyoungllp.com


CONFIDENTIAL
ATTORNEY CLIENT PRIVILEGED AND WORK PRODUCT PRIVILEGED
The contents of this email and all attachments are intended as confidential communications protected by attorney-client
privilege. If you are not the intended recipient of this email, please immediately delete it and any attachments to it. If you
received this email in error, please contact David Prichard (dprichard@prichardyoungllp.com).


From: Mansi Rodgers <mrodgers@reevesbrightwell.com>
Sent: Friday, February 21, 2020 1:33 PM
To: David Prichard <dprichard@prichardyoungllp.com>
Subject: RE: Q2 v. Radius‐‐invoices

The $286,871 figure is just attorneys’ fees. The amount of expenses/costs that we are seeking is $38,301.17. All of
those expenses/costs also are reflected on our monthly invoices, with the exception of the amount paid to FIS, for which
I sent you separate documentation.

                                                               1
               Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 122 of 124

From: David Prichard <dprichard@prichardyoungllp.com>
Sent: Friday, February 21, 2020 1:26 PM
To: Mansi Rodgers <mrodgers@reevesbrightwell.com>
Subject: RE: Q2 v. Radius‐‐invoices

I thought the number at issue was $287,000 and some change. Is that fees and expenses
or just fees?

David M. Prichard
Prichard Young, LLP
10101 Reunion Place, Suite 600
San Antonio, Texas 78216
Telephone: 210.477.7401
Facsimile: 210. 477.7451
Email: dprichard@prichardyoungllp.com


CONFIDENTIAL
ATTORNEY CLIENT PRIVILEGED AND WORK PRODUCT PRIVILEGED
The contents of this email and all attachments are intended as confidential communications protected by attorney-client
privilege. If you are not the intended recipient of this email, please immediately delete it and any attachments to it. If you
received this email in error, please contact David Prichard (dprichard@prichardyoungllp.com).


From: Mansi Rodgers <mrodgers@reevesbrightwell.com>
Sent: Friday, February 21, 2020 11:30 AM
To: David Prichard <dprichard@prichardyoungllp.com>
Cc: Ryan Pierce <rpierce@reevesbrightwell.com>; Joyce Goodman <jgoodman@reevesbrightwell.com>; Talotta, Jon M.
<jon.talotta@hoganlovells.com>
Subject: RE: Q2 v. Radius‐‐invoices

David,

Thank you for your email. Is the $275,000 figure you state in your email for attorneys’ fees only, or is it also meant to
include Q2’s out of pocket expenses and costs?

Best,
Mansi

From: David Prichard <dprichard@prichardyoungllp.com>
Sent: Friday, February 21, 2020 11:22 AM
To: Mansi Rodgers <mrodgers@reevesbrightwell.com>
Cc: Ryan Pierce <rpierce@reevesbrightwell.com>; Joyce Goodman <jgoodman@reevesbrightwell.com>; Talotta, Jon M.
<jon.talotta@hoganlovells.com>
Subject: RE: Q2 v. Radius‐‐invoices

Mansi-

I have now reviewed all your invoices for fees in this case. I do not object to your rates.
However, I do believe the hours you spent in December and January are excessive. In the
spirit of compromise, I am willing to agree that the total sum of $275,000 would be
acceptable as a stipulated amount that we would not contest. Further, we believe that the
amounts of $20,000 and $40,000 are way excessive. Again, we would stipulate that

                                                               2
               Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 123 of 124

$15,000 and $25,000 would be reasonable and we would agree to those sums. I should
note that we believe Q2 is not entitled to any fees and we will be challenging those fees and
the damages amount in our Motion for Reconsideration and potentially to the Fifth Circuit,
if necessary.

We are agreeable to the sealing of appropriate confidential documents.

Finally, I have conveyed your settlement demand to my client. They have assured me that
they will respond by Monday to that demand.

Have a nice weekend.


David M. Prichard
Prichard Young, LLP
10101 Reunion Place, Suite 600
San Antonio, Texas 78216
Telephone: 210.477.7401
Facsimile: 210. 477.7451
Email: dprichard@prichardyoungllp.com


CONFIDENTIAL
ATTORNEY CLIENT PRIVILEGED AND WORK PRODUCT PRIVILEGED
The contents of this email and all attachments are intended as confidential communications protected by attorney-client
privilege. If you are not the intended recipient of this email, please immediately delete it and any attachments to it. If you
received this email in error, please contact David Prichard (dprichard@prichardyoungllp.com).


From: Mansi Rodgers <mrodgers@reevesbrightwell.com>
Sent: Friday, February 21, 2020 11:01 AM
To: David Prichard <dprichard@prichardyoungllp.com>
Cc: Ryan Pierce <rpierce@reevesbrightwell.com>; Joyce Goodman <jgoodman@reevesbrightwell.com>
Subject: RE: Q2 v. Radius‐‐invoices

David, I am following up again on my email below. I had understood that you would be getting back to me on
Wednesday. As I noted, we are planning to file our motion for fees, expenses, and costs today, so we need a response
as to Radius’ position.

In addition, we will be attaching Q2’s written settlement offers and the relevant contracts as exhibits to the motion, and
we plan to file those under seal given their confidentiality. Please let us know if Radius will agree not to oppose the
motion to seal.

Thank you,
Mansi

From: Mansi Rodgers
Sent: Thursday, February 20, 2020 11:31 AM
To: David Prichard <dprichard@prichardyoungllp.com>
Cc: Ryan Pierce <rpierce@reevesbrightwell.com>; Joyce Goodman <jgoodman@reevesbrightwell.com>
Subject: RE: Q2 v. Radius‐‐invoices

David,

                                                               3
                 Case 1:18-cv-00878-RP Document 67-1 Filed 02/21/20 Page 124 of 124

I am checking back on this. Please let me know of Radius’ position on our requests. My understanding based on our call
is that Radius does not oppose the reasonableness of our hourly rates, and that you were planning to let me know
Radius’ position on the amount of time billed/expenses after reviewing all of the invoices, as well as its position on
future conditional fees. We will be filing our motion tomorrow, so if you could provide a response today, we would
appreciate it. If you would like to have a call this afternoon, just let me know.

Thank you,
Mansi

From: Mansi Rodgers
Sent: Tuesday, February 18, 2020 3:53 PM
To: David Prichard <dprichard@prichardyoungllp.com>
Cc: Ryan Pierce <rpierce@reevesbrightwell.com>; Joyce Goodman <jgoodman@reevesbrightwell.com>
Subject: Q2 v. Radius‐‐invoices

David,

Thank you for the call today. As discussed, attached are the other invoices reflecting our fees/expenses, as well as the
documentation relating to the FIS expense of $10,000. I have confirmed that our firm only passed through expenses as
they were incurred, and the expenses therefore do not reflect any mark‐up. As I mentioned on our call, in addition to
previously‐incurred fees, we plan to seek $20,000 in fees in the event of an unsuccessful post‐judgment motion and
$40,000 in fees in the event of an unsuccessful appeal.

After you have had a chance to review these materials, please let me know Radius’ position on our requests and if you
would like to have a follow‐up call to confer further.

Best,
Mansi


Mansi Rodgers | 512-334-4496 | fax 512-334-4492 | mrodgers@reevesbrightwell.com
Reeves & Brightwell LLP, 221 W. 6th Street, Suite 1000, Austin, TX 78701-3410

The information in this email may be confidential and privileged. If you are not the intended recipient, be aware that any review of
this communication is prohibited, and you should notify the sender by return email and delete this email from your system.




                                                                   4
